DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This action is in response to the amendment filed 4/7/2021. Claims 1, 3-5, 9-18, 20-25 are pending. Claims 1, 5, 9, 13 14, 20, 23 are amended. Claim 25 has been added. Claim 19 is currently cancelled. 

Response to Arguments
In the response dated 4/7/2021, the applicant has amended the claims to overcome the previous 112(a) written description rejection. The previous 112(a) written description rejection is withdrawn. 

The applicant has amended the claims to overcome the previous 112(b) indefiniteness rejection. The previous 112(b) indefiniteness rejection is withdrawn. 

Applicant's arguments filed 4/7/2021 have been fully considered but they are not persuasive. The applicant has argued on page 12-13 of applicant’s arguments that the claims “now recites ‘wherein the performance-based games are selected, by a processor of the computing system, non-linearly’ Thus, each of the independent recites selection of performance-based games based on more than just a previously-selected ordering.” The examiner respectfully disagrees. As claimed the system does not learn or select from previous performance-based games selections of the user. The system merely .

The applicant has argued “As discussed during the interview, these features further clarify the practical application to which the claims are directed.” The examiner respectfully disagrees. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful was beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is 

The applicant has argued the Official notice, stating that none of the 24 traits were well known. Official notice in view of readily available prior art references are applied below.  

The applicant has argued that the prior art doesn’t teach specific limitations. An updated search was conducted in view of applicant’s amendments.  An updated rejection is presented below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 9-18, 20-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The 

Step 1 

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (5, 7-12, 14, 17, 18, 20-22) is/are directed to a method, claim(s) (1, 3-4, 13, 15-16) is/ are directed to a computer readable medium, claim(s) (23-25) is/are directed to a system, and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process, mathematical formula, and certain methods of organizing human activity. Specifically the independent claims recite:

(a) mental process: as drafted, the claim recites the limitations or providing, measuring, assessing, identifying, and outputting data which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “by a processor” language, the claim encompasses the user using a general purpose computer for doing a task, a human measuring the performance, a human assessing a trait, the processor identifying a career propensity, a human outputting a result. The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  


(b) mathematical concept: The claim recites a mathematical concept (which can include a  mathematical relationships, mathematical formulas or equations, and mathematical calculations), and in this case the claim measures a performance value. Thus, the claim recites a mathematical relationship. Note that, in this example, the “modeling” step is determined to recite a mathematical relationship because the claim explicitly recites a mathematical relationship or calculation. “Mathematical Calculations” A claim that recites a mathematical calculation will be considered as falling within the “mathematical concepts” grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation.

(c) certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users to asses a humans traits to identify a career propensity which is a method of Managing Personal Behavior or Relationships or Interactions between People. Thus, the claim recites an abstract idea. 

Note to the Applicant per the 2019 October Guidance:  The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and every decision. As further explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.  The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent. By grouping the abstract ideas, the 2019 PEG shifts examiners’ focus from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types. In sum, the 2019 PEG synthesizes the holdings of various court decisions to facilitate examination. 

Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. 
The claim recites the additional element(s): a computer readable medium comprising modules, and a processor.  The processor, medium, memory, and module claimed in the steps is recited at a high level of generality, i.e., as a generic processor and a generic medium performing a generic computer functions of processing data (executing modules in the medium claim and identifying a career propensity in the method claim). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 


	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is 
	
Note to the Applicant from the October 2019 Guidance: Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.  For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.
For further clarification the Examiner points out that the claim(s) recite(s) providing a task, measuring a performance value, assessing a trait, identifying a career propensity, and outputting a result which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer medium for providing, measuring, assessing, identifying, and outputting and a computer for identifying a career propensity which is the abstract idea steps of identifying career propensity the manner of “apply it”. 

Thus the claims recites an abstract idea directed to a mental process for applying certain methods of organizing human activity using a mathematical concept (i.e. measuring a performance value and identifying a career propensity of a human on a generic computer). Using a computer to obtaining, classifying, quantifying, generation, identifying, and determining the data resulting from this kind of mathematically-based, mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.

The identifying a career propensity would clearly be to method of organizing human activity that a company would go through in order to decide whether or not to hire someone.  The specification mental activity data gathering and data analysis to determine a career propensity:

¶ 15-16 A system of the present invention can be used by companies to identify talent that is tailored to the company's needs for a specific position. The system can use neuroscience-based tasks to optimize the company's recruiting and candidate sourcing process. In addition to being a useful recruiting tool for companies, the system can also assist individuals in career-planning and talent identification. By using tests that measure a wide array of emotional and cognitive traits, the system can ascertain the strengths and weaknesses of a user and apply that information to determine what industry is best matched for the user.


The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

Claims 3-4, 13, 14, 20-22, recite limitations which further analyzes and outputs data.

Claims 9-12, 15-18, 24, 25, recite limitations which further limit the claimed analysis of data.  


            Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information about a possible employee by identifying the career propensity of a potential hire.  This is not a technical or technological problem but is rather in the realm of business management and therefore an abstract idea.

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 

i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because:

(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).

¶ 164-166 The above computer architectures and systems are examples only, and a wide variety of other computer, cell phone, and personal data assistant architectures and systems can be used in connection with example embodiments, including systems using any combination of general processors, co-processors, FPGAs and other programmable logic devices, system on chips (SOCs), application specific integrated circuits (ASICs), and other processing and logic elements. Any variety of data storage media can be used in connection with example embodiments, including random access memory, hard drives, flash memory, tape drives, disk arrays, Network Attached Storage (NAS) and other local or distributed data storage devices and systems.

(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea. Generic computer features such as a processor, modules, and computer readable storage medium do not amount to significantly more than the abstract idea. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Looking at the elements as a combination does not add anything more than the elements analyzed individually. Therefore, the claim does not amount to significantly more than the abstract idea itself. The claim is not patent eligible. All limitations of the independent claims were evaluated but did not yield anything that could be deemed as significantly more. No other claims add limitations that could be deemed as significantly more. Applicant's inventive concept seems to depend completely on the abstract idea (judicial exception) itself. It is when the claims are wholly directed to the abstract idea without anything "significantly more" in the claims that the claims are deemed to preempt or monopolize the exception (i.e., the abstract idea). The addition elements were identified in the analysis to be a processor, a medium with modules. The recited technology functions as one of ordinary skill in the art would expect it to perform, so there are no unconventional steps that confine the claims to a particular useful application. All limitations of the independent claims were evaluated but did not yield anything that could be deemed as significantly more. No other claims add limitations that could be deemed as significantly more. Additionally, with 


The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.

	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 9-18, 20-22, 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 5, and 25, the phrase "based on … received data" renders the claim indefinite because it is unclear what this received data is. According to the claim post receiving said data the system receives input data from the “subject.” It is unclear what this data is, where it comes from, and if it is even directly related to the subject who is being assessed by the system. Clarification is requested. 

Claims 13, 14, 21, 22 recites the limitation “the series of computerized tasks.” There is insufficient antecedent basis for this limitation in the claim.

Claims 3, 4, 9-12, 15-18, 20, and inherit the rejections of the claims from which they depend. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 9, 11-15, 17, 21-23, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greaney (US 20140214709 A1) in view of Forbes (US 20110020778 A1) in view of Bramlett et al. (US 20140279635 A1) in view of Novack (US 20090299993 A1) in view of Sung et al. (20140330734 A1). 

Regarding claim 1, Greaney teaches 
a computer program product comprising a computer-readable medium having computer-executable code encoded therein, the computer-executable code adapted to be executed by a computing system having at least one processor and at least one memory to implement a method (¶ 271, 254, 259, Fig. 11); 

a) providing a career identification system (abstract The OCCUPATIONAL PERFORMANCE ASSESSMENT APPARATUSES, METHODS AND SYSTEMS ("OPA") transforms candidates occupational test answers and employers occupational goal inputs via OPA test intake, assessment and score components, into candidates occupational assessment outputs. In one embodiment, the OPA provides a computer-delivered technology-driven systems approach for occupational psychological assessment for talent identification, acquisition, management and support, which adapts to a user's responses to provide an individualized evaluation. The OPA may also be integrated with mobile technology and multi-touch interfaces. 

wherein the career identification system comprises: i) a task module (¶ 72-79, In one embodiment, the OPA may use attention probe assessment to examine an individual's engagement in an activity and helps to determine natural inclinations and preferences. FIG. 9 shows a block diagram illustrating an example attention probe assessment mechanism in some embodiments of the OPA. For example, prior to starting the assessment, the participant is told to provide a specific response anytime a signal is emitted--e.g., "hit the spacebar when you hear a beep." Participants then engage in a number of different tasks that address various types of work-related activities (e.g., multitasking, computations, reading, etc). The signal (probe) is then delivered on a predetermined basis as the participants engages in the tasks. Longer response times are indicative of the participants being more cognitively engaged (e.g., intrinsically rewarding--or--more challenging) in the target activity.
¶ 97-108 The Continuous Performance Task (CP) is a neuropsychological test which measures a person's sustained attention and impulsivity. A test participant is told that they may see or hear the numbers "1" or "2" and that they are to click the mouse when presented with a visual or auditory "1" and not respond when presented with a "2". In "high demand" test blocks, the ratio of targets to non targets is set to 7:1. This creates a continuous response set such that when the test-taker is suddenly presented with a foil, he or she may find it difficult to inhibit response. Thus, the high demand sections encourages "errors of commission", or impulsivity. A "low demand" block encourages 23 "errors of omission" or inattentiveness because targets are presented infrequently (1:7), and the inattentive test-taker is likely to lose focus and drift off, thus missing the target when it appears. The CPT measures report accuracy and RT. The Continuous Performance Error Detection Task (CPED) is a novel variant of the CP Task above in which low demand is varied in the presence of distractor letters presented at varying probabilities to encourage inattentiveness. Test participants may be presented diotically with two letter streams presented asynchronously at varying rates of between 5 and 0.5 Hz to one ear after another. They may be asked to respond to the relatively frequent presence of one letter in one stream by depressing one mouse key and to depress a second mouse button to a relatively infrequent target presented to the other ear. The combination of rapid presentation and infrequent presentation of the target may encourage the test participant to favour selection of the more frequent response. If, however, they retrospectively register (detect) their error, they indicate by pressing any computer key. A Working-Memory-Based Go-No Go Task (GNG) is proposed in which, analogous to performance in the CPT test participants are asked to respond by button press to one target letter with one hand and a second target letter with another. This is given certain conditions related to the letter composition of a preceding sequence of letters (presented as a rapid serial auditory stream at 1 Hz). As shown in FIG. 4C, test participants may be asked, for instance to respond to an "X" target with the left hand if preceded by between 1 and 7 letters in the previous stream of 12 letters and a "Y" with the right hand if preceded by a second set of letters. An incongruent sequence requires no response. The task may be made more or less difficult by varying the number of letters (working memory capacity) and co-varying letter sets (presence of distractors on attention and working memory) so for example test participants may be asked to respond if "D" "G" and "U" are presented before "X" which is easier than the set "J" "F" "D" "G" "U". A typical continuous stream might appear as in FIG. 4C, wherein a left hand response is required and then to the second "X" no response is required. The GNG Task measures response accuracy.

ii) a measurement module (Fig. 4s, ¶ 69 FIG. 4A shows a screenshot diagram illustrating motivational orientation attribute measurement user-interface of the OPA. In one embodiment, the motivation orientation attribute may be measured as the time taken to answer a question. For example, a shorter response time to answer one question over the other indicates greater accessible. More accessible cognitions are more likely to influence behavior and decision making. Consider two responses: "I hope to meet my sales goals this year!" with 0.5 second latency, and "Um, I do not want to miss my sales goals this year" with a 5.0 second latency.
¶ 79 These 5 aspects of cognition may be measured using a variety of tasks and assessments, employing different response measures and the precise tasks and assessments, as well as measures and their validation may be described in subsequent sections. Measures may allow us to derive a Generalized Cognitive Capabilities Index (GCC Index) consisting of normalized values with resolution dependent upon the number of assessments taken for each of the 5 aspects. Normalization may be based upon the score located relative to a derived normal distribution of scores on the task concerned (see validations). This is typically expressed as z and ranges from minus to positive values, where positive values are higher than average performance and negative values are lower than average performance). Raw scores may also be given. A typical GCC Index might look like this (for convenience, assumes means of 0.5 and standard deviations of 0.15 are assumed)
¶ 95-106 Returning back to FIGS. 4B-C which show exemplary tests in measuring the executive functioning attribute in some embodiments of the OPA. In one embodiment, the executive functioning attribute may measure mechanism(s) that regulate, control, and manage cognitive processes. The term includes reference to attention, inhibition, mental flexibility, multi-tasking, and initiation and is involved in the planning, monitoring of working memory, reasoning and problem solving. Executive function may be involved in managing novel situations as well as those requiring cognitive effort or control. Several tests may be used to measure the executive function attribute. (¶ 167, 201, 221-236, 

iii) an assessment module (¶ 233-236 Entrepreneurial Capacity (EC): relates to a range of personality features, people's skills, preferences, creativity, and risk taking. Entrepreneurial intentions and capacities are positively correlated with scores on the proactive personality scale. Further, cognitive flexibility and creativity appear to be central as they measure people's ability to transform existing knowledge to novel situation. Different occupations call for different levels of entrepreneurial risk taking, however, in most occupations, including the entrepreneurial context, any extreme risk behavior and false assessment of objective risks is most likely to be detrimental for the job at hand. Similarly important is the more or less objective assessment of values and outcomes of decisions (e.g., investments). Based on the above we may use a three-dimensional approach to measure entrepreneurial capabilities, consisting of two cognitive dimensions and one attitudinal-trait dimension. The first measure of entrepreneurial capability may assess people's capabilities of processing probabilities and risks as well as their assessment of objective values and outcomes. People tend to transform objective values into subjective values (losses loom larger than gains, diminishing marginal utility), which often leads to significant errors in decision making. People who are relatively good in processing these objective qualities are likely be better in making entrepreneurial decisions than other people. We may use performance on tasks designed to measure Base Rate Neglect; Conservatism; Exaggerated Expectation and Neglect of Probability (listed in Reasoning and Bias above) combined with a measure of Risk Aversion to index Dimension 1 of Entrepreneurial Capability. People have limitation in assessing objective probabilities and risks as well as objective values and outcomes. With regard to probabilities, people often use mental shortcuts (heuristics) and they tend to neglect base rate information and conditional probabilities. People who are relatively good in processing probabilities and risks are likely to be better in assessing these qualities when making entrepreneurial decisions than other people. A second cognitive dimension important for entrepreneurial decisions is cognitive flexibility and creativity. To Index Dimension 2 of Entrepreneurial capability we may develop entrepreneurial scenarios that capture cognitive flexibility and creativity in decision making (i.e. as derivations of the measures proposed in Critical Thinking and Creativity, described above and below respectively), and may validate these measures against traditional tests of flexibility (e.g., Wisconsin Card Sorting Test) and creativity. Finally, besides these cognitive capacities, we may assess attitudinal qualities and personality differences. Specifically, we may develop scenarios that reflect openness to experiences, appreciation of change in behavior and context, and decision makers' future orientation in the entrepreneurial context. These scenarios may be validated against existing measures that capture these qualities such as openness to new experiences (Big Five), the proactive personality scale, and the scale measuring consideration of future consequences.
¶ 40 In one embodiment, the OPA may provide an integrated system for the entire process of talent identification, acquisition, management and support. For the talent recruitment, the OPA may use social media to reach candidates (e.g., LinkedIn), and prescreen potential candidates with a "quick assessment" to identify strengths and potential fits with job openings. For the talent assessment, the OPA may conduct thorough assessment of the key characteristics that are being sought after, remotely or in-house, and integrate structured interview data into the OPA system metrics. For the talent recruitment decision, the OPA may highlight candidates that demonstrate the abilities and characteristics that would be the best fit with the organization, and provide an online platform where key decision makers can collectively evaluate candidates. For the talent review, the OPA may perform ongoing review using assessment and `real world` data (e.g., Salesforce pipeline data, portfolio performance), and maintain OPA Model to have organic database that can predict future job performance. For the talent exit process, the OPA may collect data during the exit interview to gain insights into why employees are leaving, and use this information to examine the dynamics within the organization.
¶ 244 In one embodiment, gamification may be used as a survey for personal or occupational assessment. For example, a candidate may be asked to play in a car racing game. Depending on how the candidate performs, for example, how soon he finishes the game, how he responses to turns, or other cars, and/or the like, certain characteristics like decision making, response time, self-regulation, about the candidate may be determined, which may be further used in the candidate's overall assessment. The OPA may create an engaging experiences that encourages long-term and frequent usage of the assessment. Incorporation of gaming devices, such as: leveling up, collecting achievements, sharing results, competing with others, story lines, etc. ¶ 71-72, 79, 97-99, 37, 38, 43 FIG. 1A.
¶ 254, 255, 263, 266, Some resources that may be employed in information technology systems include: input and output mechanisms through which data may pass into and out of a computer; memory storage into which data may be saved; and processors by which information may be processed. These information technology systems may be used to collect data for later retrieval, analysis, and manipulation, which may be facilitated through a database program. These information technology systems provide interfaces that allow users to access and operate various system components.
¶ 278, Fig. 2, A user interface component 1117 is a stored program component that is executed by a CPU. The user interface may be a conventional graphic user interface as provided by, with, and/or atop operating systems and/or operating environments such as already discussed. The user interface may allow for the display, execution, interaction, manipulation, and/or operation of program components and/or system facilities through textual and/or graphical facilities. The user interface provides a facility through which users may affect, interact, and/or operate a computer system. A user interface may communicate to and/or with other components in a component collection, including itself, and/or facilities of the like. Most frequently, the user interface communicates with operating systems, other program components, and/or the like. The user interface may contain, communicate, generate, obtain, and/or provide program component, system, user, and/or data communications, requests, and/or responses.

iv) a model module 
¶ 40 In one embodiment, the OPA may provide an integrated system for the entire process of talent identification, acquisition, management and support. For the talent recruitment, the OPA may use social media to reach candidates (e.g., LinkedIn), and prescreen potential candidates with a "quick assessment" to identify strengths and potential fits with job openings. For the talent assessment, the OPA may conduct thorough assessment of the key characteristics that are being sought after, remotely or in-house, and integrate structured interview data into the OPA system metrics. For the talent recruitment decision, the OPA may highlight candidates that demonstrate the abilities and characteristics that would be the best fit with the organization, and provide an online platform where key decision makers can collectively evaluate candidates. For the talent review, the OPA may perform ongoing review using assessment and `real world` data (e.g., Salesforce pipeline data, portfolio performance), and maintain OPA Model to have organic database that can predict future job performance. For the talent exit process, the OPA may collect data during the exit interview to gain insights into why employees are leaving, and use this information to examine the dynamics within the organization. ¶ 43 FIG. 1A shows a logic flow diagram illustrating some embodiments of the OPA. In one embodiment, the OPA may first provide initial evaluation of the individual cognitive profiles and overall structure of the organization. The OPA may then determine the assessment of key cognitive domains (alternatively, assessment attributes). The OPA may develop a (optionally predictive) cognitive model of the organization, at the department, role, and/or individual-level. During the recruitment process, the OPA may identify needed capabilities, evaluate potential candidates, and provide decision-making 
¶ 56-58,  In one embodiment, the OPA reporting mechanisms allows an HR manager to (1) view aggregate information about all participants who have applied for an open position; (2) compare a target individual against (a) another candidate, (b) a group of candidates, (c) all other candidates, and/or (d) all current employees in a comparable position within the organization; and (3) a detailed report for the individual candidate that highlights specific strengths and weaknesses in graphical and narrative formats.
¶ 240 In one embodiment, the OPA may collect various environmental indicators from the job candidates as data inputs for the assessment. For example, the OPA may record video of the job candidates when they are taking the employer and/or occupation specific tests, during job interviews, performing a task, and/or the like. In one embodiment, the video may be recorded by the OPA server. In another embodiment, the video may be recorded by the camera on the candidate's mobile phone and uploaded to the OPA server. The OPA server may analyze, for example, the job candidates' facial expressions, body gestures, body movements, eye movements, pulse rate, time it takes to answer a question, the trajectory of a mouse pointer, and/or the like, as indictors to the candidate's occupation performance. For example, if a job candidate moves the mouse very quickly when he answers the test questions compared to the average candidates, it might indicate that this job candidate is a quick decision maker and may be suitable for jobs that requires quick decision making. If there is a lot of eye 
¶ 64-72 FIGS. 3A-3B show logic flow diagrams illustrating employer and candidate initiated assessment embodiments of the OPA. In one embodiment, the OPA server may receive an assessment request with or without assessment attributes, attributes weights, and the rules to construct the test 301. The OPA server may determine whether the request is from the employer or from the candidate, i.e., whether or not it is employer specific 305. In one embodiment, if the request is not employer specific, the OPA server may send a general occupation test 310 to the candidate. Upon receiving the answers to the test 315, the OPA server may parse the answers to retrieve candidate's profile information, such as, but not limited to, name, address, education background, experiences, answers to each question in each category, and/or the like. The information may be stored in the OPA database 320. If no further action takes place, the process ends. Upon receiving a query from the employer 330 for recruiting the right applicant(s) for a specific position or generally for the employer, the OPA server may generate an assessment query 335 and query the OPA database and retrieve assessment attributes and weights based on the assessment query 340. The OPA may determine a candidate assessment score, and prepare an assessment report 345. The report may be sent to the employer 380.

v) an identification module
¶ 71 Certain attitudes and beliefs (e.g., prejudices, self esteem, moral decisions, ethics) are difficult to measure because of the pressures of socially desired expectations. In one embodiment, the implicit assessment mechanism may use response times to collect information about attitudes that an individual might not be willing to share or aware of FIG. 8 shows a block diagram illustrating an example implicit assessment mechanism in some embodiments of the OPA. For example, participants are asked to make a series of rapid decisions and categorize/classify stimuli according to specific criteria. The stimuli are chosen to be representative of specific cognitive constructs that can be indicative of specific attitudes/beliefs. Through an examination of response times to the questions, cognitive structure that identify specific attitudes/beliefs can be created. Through this paradigm, attitudes/beliefs about the individual, the organization, the field of industry, etc. Participants are instructed to either (1) press the space bar as quickly as possible for items belonging to either of the labeled categories, or (2) do nothing for items that did not belong. Response times are calculated to examine the implicit attitudes the individual might hold. 
¶ 39-40 In one embodiment, the motivational orientation may identify an individual's preference to seek risk attribute or avoid risk. It may use implicit measures to identify an individual's motivational orientation.  By carefully analyzing a subject's responses to a variety of questions, the OPA may identify key factors that influence behavior and decision mak­ ing. For example, for risk seeker, wins are experienced more intensely than losses. Motivation (or eagerness) increases after wins. For risk avoider, losses are experienced more intensely than wins. Motivation (or vigilance) increases after losses.
¶ 64 Upon receiving the answers to the test 315, the OPA server may parse the answers to retrieve candidate's profile information, such as, but not limited to, name, address, education background, experiences, answers to each question in each category, and/or the like. The information may be stored in the OPA database320. If no further action takes place, the process ends. Upon receiving a query from the employer 330 for recruiting the right applicant(s) for a specific position or generally for the employer, the OPA server may generate an assessment query 335 and query the OPA database and retrieve assessment attributes and weights based on the assessment query 340. The OPA may determine a candidate assessment score, and prepare a assessment report 345. The report may be sent to the employer 380.

v) an output module;
The OCCUPATIONAL PERFORMANCE ASSESSMENT APPARATUSES, METHODS AND SYSTEMS (“OPA) transforms candidates occupational test answers and employers occupational goal inputs via OPA test intake, assessment and score components, into candidates occupational assessment outputs. In one embodiment, the OPA provides a computer-delivered technology-driven systems approach for occupational psychological assessment for talent identification, acquisition, management and Support, which adapts to a user's responses to provide an individualized evaluation. The OPA may also be integrated with mobile technology and multi-touch interfaces.
¶ 43 FIG. 1A shows a logic flow diagram illustrating some embodiments of the OPA. In one embodiment, the OPA may first provide initial evaluation of the individual cognitive profiles and overall structure of the organization. The OPA may then determine the assessment of key cognitive domains (alternatively, assessment attributes). The OPA may develop a (optionally predictive) cognitive model of the organization, at the department, role, and/or individual-level. During the recruitment process, the OPA may identify needed capabilities, evaluate potential candidates, and provide decision-making platform for hiring. For talent improvement process, the OPA may evaluate individual progress, satisfaction, and fit, and evaluate department and organizational evaluation of efficiency, and develop individualized professional development strategies. The OPA may provide interactive reports delivered to individuals (within the organization and applying to the organization) and/or to departments. For those individuals leaving the organization, the OPA may provide an exit interview and evaluation. The OPA may also perform continuous modification to the “cognitive model of the organization' to identify return on investment and longitudinal analytics.
¶ 57-58, 68 In one embodiment, the OPA reporting mechanisms allows an HR manager to (1) view aggregate information about all participants who have applied for an open position; (2) compare a target individual against (a) another candidate, (b) a group of candidates, (c) all other candidates, and/or (d) all current employees in a comparable position within the organization; and (3) a detailed report for the individual candidate that highlights specific strengths and weaknesses in graphical and narrative formats.

vii) a recommendation module
 ¶ 58 FIGS. 1C-1E show screenshots of some illustrating reporting user interface in some embodiments of the OPA. With reference to FIG. 1C, a report of an individual applicant may be selected and displayed. The report may list a basic profile of the application, for example, the position name 160, the applicant's name, the picture. It may also include relative documents, for example, the resume, the conver letter, the transcript, and the full assessment report 161. The assessment report may also be viewed directly in the user interface ("UI") 163. The report may also provide an comparison of this selected applicant and all applicants interested in this position 164. In one embodiment, the assessment may be categorized into three assessment domains 168, for example, cognitive factors, career engagement, and social interaction. The report may generate a comparison graph illustrating how this selected applicant 167 is compared to all applicants who have applied to this position 166 in all three assessment domains. A zoom-in graph 169 for each assessment domain and detailed information about the comparison may be viewed, as shown in FIG. 1D. A decision may be given to the selected applicant based on the assessment. A decision may be that scheduling an interview, hold for further discussions, reject the application, and/or the like 162. The assessment may also be viewed in other report formats. For example, with reference to FIG. 1E, an aggregated data may be viewed for each position. The report may show the assessment in each assessment domain for all current employees with the positions in the organization 170, and for all applicants applying for the same positions 171. The report may also allow one to select applicants and compare their assessments 172. ¶ 61-63, 240-250.

b) providing by the task module, performance based games designed to measure a plurality of traits of a subject, the plurality of traits comprising cognitive traits

¶ 67-68 With reference to FIG. 3B, in one embodiment, the rules to construct the test may be time based or confidence level based. If the test construction rules are time based 382, the length of the test may be predetermined (e.g., the test takes 20 minutes to finish). The time needed to finish each assessment domain may be equally divided (e.g., if there are 4 assessment domains, each domain may take 5 minutes to finish.) Alternatively, the time needed to finish each assessment domain may be proportionally to the attribute weights, (e.g., if the attribute weights for the 4 domains are 10%, 20%, 30%, and 40%, the time needed to finish each assessment domain questions may be 2 minutes, 4 minutes, 6 minutes, and 8 minutes, respectively.) If the test construction rules are time based 382. The OPA server may determine time constraints for each assessment attribute based on the weights and the test time constraints 383. For each attribute 397, and for each question of the attribute 398, the OPA server may retrieve a test template, and the time constraints for the test 384. The OPA server may further retrieve time needed for each question 385, and retrieve test questions based on time needed for each question, each assessment attribute, and the test 386. The OPA server may determine if another question is needed to satisfy the time constraints 306a. If so, the OPA server may perform the task from 398 again by retrieving a test template 384. If no, the OPA server may determine if another attribute is needed to satisfy the time constraints 306b. If so, the OPA server may perform the task for the next attribute 397 by retrieving a test template for each question 398. If not, the OPA server may further construct the test based on the retrieved template and the test questions 387. The OPA server may continue to item 355 in FIG. 3A. The time constraints may be determined by the OPA server, or provided by the employer and/or the applicant.
In one embodiment, the OPA may use attention probe assessment to examine an individual's engagement in an activity and helps to determine natural inclinations and preferences. FIG. 9 shows a block diagram illustrating an example attention probe assessment mechanism in some embodiments of the OPA. For example, prior to starting the assessment, the participant is told to provide a specific response anytime a signal is emitted--e.g., "hit the spacebar when you hear a beep." Participants then engage in a number of different tasks that address various types of work-related activities (e.g., multitasking, computations, reading, etc). The signal (probe) is then delivered on a predetermined basis as the participants engages in the tasks. Longer response times are indicative of the participants being more cognitively engaged (e.g., intrinsically rewarding--or--more challenging) in the target activity.
¶ 97-108 The Continuous Performance Task (CP) is a neuropsychological test which measures a person's sustained attention and impulsivity. A test participant is told that they may see or hear the numbers "1" or "2" and that they are to click the mouse when presented with a visual or auditory "1" and not respond when presented with a "2". In "high demand" test blocks, the ratio of targets to non targets is set to 7:1. This creates a continuous response set such that when the test-taker is suddenly presented with a foil, he or she may find it difficult to inhibit response. Thus, the high demand sections encourages "errors of commission", or impulsivity. A "low demand" block encourages 23 "errors of omission" or inattentiveness because targets are presented infrequently (1:7), and the inattentive test-taker is likely to lose focus and drift off, thus missing the target when it appears. The CPT measures report accuracy and RT. The Continuous Performance Error Detection Task (CPED) is a novel variant of the CP Task above in which low demand is varied in the presence of distractor letters presented at varying probabilities to encourage inattentiveness. Test participants may be presented idiotically with two letter streams presented asynchronously at varying rates of between 5 and 0.5 Hz to one ear after another. They may be asked to respond to the relatively frequent presence of one letter in one stream by depressing one mouse key and to depress a second mouse button to a relatively infrequent target presented to the other ear. The combination of rapid presentation and infrequent presentation of the target may encourage the test participant to favour selection of the more frequent response. If, however, they retrospectively register (detect) their error, they indicate by pressing any computer key. A Working-Memory-Based Go-No Go Task (GNG) is proposed in which, analogous to performance in the CPT test participants are asked to respond by button press to one target letter with one hand and a second target letter with another. This is given certain conditions related to the letter composition of a preceding sequence of letters (presented as a rapid serial auditory stream at 1 Hz). As shown in FIG. 4C, test participants may be asked, for instance to respond to an "X" target with the left hand if preceded by between 1 and 7 letters in the previous stream of 12 letters and a "Y" with the right hand if preceded by a second set of letters. An incongruent sequence requires no response. The task may be made more or less difficult by varying the number of letters (working memory capacity) and co-varying letter sets (presence of distractors on attention and working memory) so for example test participants may be asked to respond if "D" "G" and "U" are presented before "X" which is easier than the set "J" "F" "D" "G" "U". A typical continuous stream might appear as in FIG. 4C, wherein a left hand response is required and then to the second "X" no response is required. The GNG Task measures response accuracy.
¶ 37-38, In one embodiment, the assessment attributes may include many different domains, such as critical thinking, cognitive competencies, team roles and dynamics, motivational orientation, planning and problem solving, attitudes and beliefs, decision making, cognitive biases, executive function, short-term and working memory, reasoning, search and recognition, social cognition, learning, creativity, and/or the like. Each domain may include multiple sub-domains. For example, the problem solving attribute may include creative problem solving, practical problem solving, and analytical problem solving. As a non-limiting example of creative problem solving, creative thinkers often see connections between things and trends that other individuals are less likely to recognize. As a non-limiting example of practical problem solving, practical abilities are concerned with what one achieves with his or her intelligence rather than with one's actual intellectual capacity. As a non-limiting example of analytical problem solving, analytical thinking requires using logic by assessing, being critical, and recognizing important attributes of a situation. ¶ 43 FIG. 1A shows a logic flow diagram illustrating some embodiments of the OPA. In one embodiment, the OPA may first provide initial evaluation of the individual cognitive profiles and overall structure of the organization. The OPA may then determine the assessment of key cognitive domains (alternatively, assessment attributes). The OPA may develop a (optionally predictive) cognitive model of the organization, at the department, role, and/or individual-level. During the recruitment process, the OPA may identify needed capabilities, evaluate potential candidates, and provide decision-making platform for hiring. For talent improvement process, the OPA may evaluate individual progress, satisfaction, and fit, and evaluate department and organizational evaluation of efficiency, and develop individualized professional development strategies. The OPA may provide interactive reports delivered to individuals (within the organization and applying to the organization) and/or to departments. For those individuals leaving the organization, the OPA may provide an exit interview and evaluation. The OPA may also perform continuous modification to the "cognitive model of the organization" to identify return on investment and longitudinal analytics.
¶ 254, 255, 263, 266, Some resources that may be employed in information technology systems include: input and output mechanisms through which data may pass into and out of a computer; memory storage into which data may be saved; and processors by which information may be processed. These information technology systems may be used to collect data for later retrieval, analysis, and manipulation, which may be facilitated through a database program. These information technology systems provide interfaces that allow users to access and operate various system components.
¶ 278, Fig. 2, A user interface component 1117 is a stored program component that is executed by a CPU. The user interface may be a conventional graphic user interface as provided by, with, and/or atop operating systems and/or operating environments such as already discussed. The user interface may allow for the display, execution, interaction, manipulation, and/or operation of program components and/or system facilities through textual and/or graphical facilities. The user interface provides a facility through which users may affect, interact, and/or operate a computer system. A user interface may communicate to and/or with other components in a component collection, including itself, and/or facilities of the like. Most frequently, the user interface communicates with operating systems, other program components, and/or the like. The user interface may contain, communicate, generate, obtain, and/or provide program component, system, user, and/or data communications, requests, and/or responses.
¶ 244, In one embodiment, gamification may be used as a survey for personal or occupational assessment.  For example, a candidate may be asked to play in a car racing game.
¶ 232, 245.

c) measuring by the measurement module, input data from the subject to quantify, for each of the plurality of traits exhibited by the subject interactions of the subject with the performance-based games when the subject individually interacts with the performance based games (¶ 79-97 These 5 aspects of cognition may be measured using a variety of tasks and assessments, employing different response measures and the precise tasks and assessments, as well as measures and their validation may be described in subsequent sections. Measures may allow us to derive a Generalized Cognitive Capabilities Index (GCC Index) consisting of normalized values with resolution dependent upon the number of assessments taken for each of the 5 aspects. Normalization may be based upon the score located relative to a derived normal distribution of scores on the task concerned (see validations). This is typically expressed as z and ranges from minus to positive values, where positive values are higher than average performance and negative values are lower than average performance). Raw scores may also be given. A typical GCC Index might look like this (for convenience, assumes means of 0.5 and standard deviations of 0.15 are assumed)
¶ 97-108 The Continuous Performance Task (CP) is a neuropsychological test which measures a person's sustained attention and impulsivity. A test participant is told that they may see or hear the numbers "1" or "2" and that they are to click the mouse when presented with a visual or auditory "1" and not respond when presented with a "2". In "high demand" test blocks, the ratio of targets to non targets is set to 7:1. This creates a continuous response set such that when the test-taker is suddenly presented with a foil, he or she may find it difficult to inhibit response. Thus, the high demand sections encourages "errors of commission", or impulsivity. A "low demand" block encourages 23 "errors of omission" or inattentiveness because targets are presented infrequently (1:7), and the inattentive test-taker is likely to lose focus and drift off, thus missing the target when it appears. The CPT measures report accuracy and RT. The Continuous Performance Error Detection Task (CPED) is a novel variant of the CP Task above in which low demand is varied in the presence of distractor letters presented at varying probabilities to encourage inattentiveness. Test participants may be presented idiotically with two letter streams presented asynchronously at varying rates of between 5 and 0.5 Hz to one ear after another. They may be asked to respond to the relatively frequent presence of one letter in one stream by depressing one mouse key and to depress a second mouse button to a relatively infrequent target presented to the other ear. The combination of rapid presentation and infrequent presentation of the target may encourage the test participant to favour selection of the more frequent response. If, however, they retrospectively register (detect) their error, they indicate by pressing any computer key. A Working-Memory-Based Go-No Go Task (GNG) is proposed in which, analogous to performance in the CPT test participants are asked to respond by button press to one target letter with one hand and a second target letter with another. This is given certain conditions related to the letter composition of a preceding sequence of letters (presented as a rapid serial auditory stream at 1 Hz). As shown in FIG. 4C, test participants may be asked, for instance to respond to an "X" target with the left hand if preceded by between 1 and 7 letters in the previous stream of 12 letters and a "Y" with the right hand if preceded by a second set of letters. An incongruent sequence requires no response. The task may be made more or less difficult by varying the number of letters (working memory capacity) and co-varying letter sets (presence of distractors on attention and working memory) so for example test participants may be asked to respond if "D" "G" and "U" are presented before "X" which is easier than the set "J" "F" "D" "G" "U". A typical continuous stream might appear as in FIG. 4C, wherein a left hand response is required and then to the second "X" no response is required. The GNG Task measures response accuracy.
Fig. 1-4E, 64-72 FIGS. 4D-4E show exemplary tests in measuring the problem solving attribute in some embodiments of the OPA. In one embodiment, problem solving attribute may be a desire to achieve a definite goal from any given current condition that either is (i) not of itself able to achieve that goal; (ii) is not proximal to the goal state; or (iii) needs a non-trivial logic for discovering the unspecified conditions or steps toward the goal (Robertson, 2001). Problem solving is thus the end part of a more general process that includes defining current and goal states and discovering the intervening steps or pathway to goal resolution. In the GCC index 3 aspects of problem solving performance may be measured: "Insight", "Analogy" and "Means-Ends Analysis". Because occupational or professional performance frequently demands strong analytical problem solving skills, detailed analyses of problem solving in situated contexts are proposed--and generally these may take the form of a means for advanced and highly detailed means-end analysis. These tasks may measure success in overall goal completion as well as intermediate goal completion; they may use path analysis as well as task completion times as additional measures. An "troublesome repair" example is given as follows.
¶ 237-238 In one embodiment, the learning attribute refers to acquisition of new knowledge or modification of the existing knowledge. It involves processes of encoding, storage and retrieval of information. Because storage is an essential part of learning and the process of encoding is essential part of memory, learning and memory are intrinsically related. As a result, any test for examining learning and long-term memory are very similar. Learning theories are more concerned about the process of encoding and the conditions surrounding the learning. The content of learning can be information about facts and events in which case learning is classified as declarative learning. When the content of learning includes skills and habits it is classified as procedural learning. In the occupational context both declarative and procedural learning/knowledge plays an important role. Declarative learning/knowledge is measured by such tasks as recall and recognition memory, while procedural information is measured by simple performance tasks, such as mirror reading, and sequence reaction time (RT) tasks, as well as complex tasks, such as artificial grammar learning, complex stimulation tasks, and stimulus covariation.;
¶ 37-38, In one embodiment, the assessment attributes may include many different domains, such as critical thinking, cognitive competencies, team roles and dynamics, motivational orientation, planning and problem solving, attitudes and beliefs, decision making, cognitive biases, executive function, short-term and working memory, reasoning, search and recognition, social cognition, learning, creativity, and/or the like. Each domain may include multiple sub-domains. For example, the problem solving attribute may include creative problem solving, practical problem solving, and analytical problem solving. As a non-limiting example of creative problem solving, creative thinkers often see connections between things and trends that other individuals are less likely to recognize. As a non-limiting example of practical problem solving, practical abilities are concerned with what one achieves with his or her intelligence rather than with one's actual intellectual capacity. As a non-limiting example of analytical problem solving, analytical thinking requires using logic by assessing, being critical, and recognizing important attributes of a situation. ¶ 43 FIG. 1A shows a logic flow diagram illustrating some embodiments of the OPA. In one embodiment, the OPA may first provide initial evaluation of the individual cognitive profiles and overall structure of the organization. The OPA may then determine the assessment of key cognitive domains (alternatively, assessment attributes). The OPA may develop a (optionally predictive) cognitive model of the organization, at the department, role, and/or individual-level. During the recruitment process, the OPA may identify needed capabilities, evaluate potential candidates, and provide decision-making platform for hiring. For talent improvement process, the OPA may evaluate individual progress, satisfaction, and fit, and evaluate department and organizational evaluation of efficiency, and develop individualized professional development strategies. The OPA may provide interactive reports delivered to individuals (within the organization and applying to the organization) and/or to departments. For those individuals leaving the organization, the OPA may provide an exit interview and evaluation. The OPA may also perform continuous modification to the "cognitive model of the organization" to identify return on investment and longitudinal analytics. ¶ 70-71, 79.
¶ 244, In one embodiment, gamification may be used as a survey for personal or occupational assessment.  For example, a candidate may be asked to play in a car racing game.
¶ 232, 245, 278, 254, 255, 263, 266, Fig. 2.

d) assessing by the assessment module the plurality of traits of the subject based on the measured input data from the subject to extract measurements of the plurality of traits of the subject exhibited by the subject when the subject interacts with the performance-based games (¶ 233-236 Entrepreneurial Capacity (EC): relates to a range of personality features, people's skills, preferences, creativity, and risk taking. Entrepreneurial intentions and capacities are positively correlated with scores on the proactive personality scale. Further, cognitive flexibility and creativity appear to be central as they measure people's ability to transform existing knowledge to novel situation. Different occupations call for different levels of entrepreneurial risk taking, however, in most occupations, including the entrepreneurial context, any extreme risk behavior and false assessment of objective risks is most likely to be detrimental for the job at hand. Similarly important is the more or less objective assessment of values and outcomes of decisions (e.g., investments). Based on the above we may use a three-dimensional approach to measure entrepreneurial capabilities, consisting of two cognitive dimensions and one attitudinal-trait dimension. The first measure of entrepreneurial capability may assess people's capabilities of processing probabilities and risks as well as their assessment of objective values and outcomes. People tend to transform objective values into subjective values (losses loom larger than gains, diminishing marginal utility), which often leads to significant errors in decision making. People who are relatively good in processing these objective qualities are likely be better in making entrepreneurial decisions than other people. We may use performance on tasks designed to measure Base Rate Neglect; Conservatism; Exaggerated Expectation and Neglect of Probability (listed in Reasoning and Bias above) combined with a measure of Risk Aversion to index Dimension 1 of Entrepreneurial Capability. People have limitation in assessing objective probabilities and risks as well as objective values and outcomes. With regard to probabilities, people often use mental shortcuts (heuristics) and they tend to neglect base rate information and conditional probabilities. People who are relatively good in processing probabilities and risks are likely to be better in assessing these qualities when making entrepreneurial decisions than other people. A second cognitive dimension important for entrepreneurial decisions is cognitive flexibility and creativity. To Index Dimension 2 of Entrepreneurial capability we may develop entrepreneurial scenarios that capture cognitive flexibility and creativity in decision making (i.e. as derivations of the measures proposed in Critical Thinking and Creativity, described above and below respectively), and may validate these measures against traditional tests of flexibility (e.g., Wisconsin Card Sorting Test) and creativity. Finally, besides these cognitive capacities, we may assess attitudinal qualities and personality differences. Specifically, we may develop scenarios that reflect openness to experiences, appreciation of change in behavior and context, and decision makers' future orientation in the entrepreneurial context. These scenarios may be validated against existing measures that capture these qualities such as openness to new experiences (Big Five), the proactive personality scale, and the scale measuring consideration of future consequences.
¶ 40 In one embodiment, the OPA may provide an integrated system for the entire process of talent identification, acquisition, management and support. For the talent recruitment, the OPA may use social media to reach candidates (e.g., LinkedIn), and prescreen potential candidates with a "quick assessment" to identify strengths and potential fits with job openings. For the talent assessment, the OPA may conduct thorough assessment of the key characteristics that are being sought after, remotely or in-house, and integrate structured interview data into the OPA system metrics. For the talent recruitment decision, the OPA may highlight candidates that demonstrate the abilities and characteristics that would be the best fit with the organization, and provide an online platform where key decision makers can collectively evaluate candidates. For the talent review, the OPA may perform ongoing review using assessment and `real world` data (e.g., Salesforce pipeline data, portfolio performance), and maintain OPA Model to have organic database that can predict future job performance. For the talent exit process, the OPA may collect data during the exit interview to gain insights into why employees are leaving, and use this information to examine the dynamics within the organization.
¶ 244 In one embodiment, gamification may be used as a survey for personal or occupational assessment. For example, a candidate may be asked to play in a car racing game. Depending on how the candidate performs, for example, how soon he finishes the game, how he responses to turns, or other cars, and/or the like, certain characteristics like decision making, response time, self-regulation, about the candidate may be determined, which may be further used in the candidate's overall assessment. The OPA may create an engaging experiences that encourages long-term and frequent usage of the assessment. Incorporation of gaming devices, such as: leveling up, collecting achievements, sharing results, competing with others, story lines, etc. ¶ 71-72, 79, 97-99, 37, 38, 43 FIG. 1A.
¶ 244, In one embodiment, gamification may be used as a survey for personal or occupational assessment. For example, a candidate may be asked to play in a car racing game. Depending on how the candidate performs, for example, how soon he finishes the game, how he responses to turns, or other cars, and/or the like, certain characteristics like decision making, response time, self-regulation, about the candidate may be determined, which may be further used in the candidate's overall assessment. The OPA may create an engaging experiences that encourages long-term and frequent usage of the assessment. Incorporation of gaming devices, such as: leveling up, collecting achievements, sharing results, competing with others, story lines, etc.
¶ 232, 245, 278, 254, 255, 263, 266, Fig. 2.

e) generating by the model module, a reference model of the subject based on the assessment of the plurality of traits of the subject 

¶ 58 FIGS. 1C-1E show screenshots of some illustrating reporting user interface in some embodiments of the OPA. With reference to FIG. 1C, a report of an individual applicant may be selected and displayed. The report may list a basic profile of the application, for example, the position name 160, the applicant's name, the picture. It may also include relative documents, for example, the resume, the cover letter, the transcript, and the full assessment report 161. The assessment report may also be viewed directly in the user interface ("UI") 163. The report may also provide an comparison of this selected applicant and all applicants interested in this position 164. In one embodiment, the assessment may be categorized into three assessment domains 168, for example, cognitive factors, career engagement, and social interaction. The report may generate a comparison graph illustrating how this selected applicant 167 is compared to all applicants who have applied to this position 166 in all three assessment domains. A zoom-in graph 169 for each assessment domain and detailed information about the comparison may be 

f) identifying by the identification module a career propensity based on the assessing of the trait of subject each career propensity based on a comparison of the reference model of the subject with a database of a plurality of test subjects
 ¶ 58-59 FIGS. 1C-1E show screenshots of some illustrating reporting user interface in some embodiments of the OPA. With reference to FIG. 1C, a report of an individual applicant may be selected and displayed. The report may list a basic profile of the application, for example, the position name 160, the applicant's name, the picture. It may also include relative documents, for example, the resume, the conver letter, the transcript, and the full assessment report 161. The assessment report may also be viewed directly in the user interface ("UI") 163. The report may also provide an comparison of this selected applicant and all applicants interested in this position 164. In one embodiment, the assessment may be categorized into three assessment domains 168, for example, cognitive factors, career engagement, and social interaction. The report may generate a comparison graph illustrating how this selected applicant 167 is compared to all applicants who have applied to this position 166 in all three assessment domains. A zoom-in graph 169 for each assessment domain and detailed information about the comparison may be viewed, as shown in FIG. 1D. A decision may be given to the selected applicant based on the assessment. A decision may be that scheduling an interview, hold for further discussions, reject the application, and/or the like 162. The assessment may also be viewed in other report formats. For example, with reference to FIG. 1E, an aggregated data may be viewed for each position. The report may show the assessment in each assessment domain for all current employees with the positions in the organization 170, and for all applicants applying for the same positions 171. The report may also allow one to select applicants and compare their assessments 172.

¶ 240-241 In one embodiment, the OPA may track the job candidate's career path and use this information to correlate tests with occupation. For example, a few years after the job candidate take the OPA's test, he may work as a sales person. The OPA may correlate the sales occupation with the questions asked in the test, or the test itself, and determine which questions/test have a high correlation with a sales occupation.

¶ 47, 51, 52 To be able to assess the candidate's qualification, the employer server may process the occupation request and generate a candidate assessment request 115. In one embodiment, in addition to a title of the job opening (e.g., sales representative), the candidate assessment request 115 may also include what attributes are needed for this occupation or job opening, and/or how important each attribute is for this occupation or job opening (e.g., attributes weights), specified by the employer. In another embodiment, the candidate assessment request 115 may only provide a title of the job opening, (e.g., sales representative), and does not need to specify which attributes is needed. In yet another embodiment, the candidate assessment request 115 may include a title of the job opening and the assessment attributes, while the attributes weights are not specified. The attributes may include, but not limited to, critical thinking, cognitive competencies, team roles and dynamics, motivational orientation, planning and problem solving, attitudes and beliefs, decision making, and/or the like. The attributes weight may be a percentage representing how important an attribute is among all attributes needed for a job opening. All attributes weights may be added to 100%. For example, if an employer is hiring a librarian, the attributes the employer would like the candidate to possess are analytical reasoning, punctuality, well organized, and patience. The analytical reasoning may be weighted 10% of the entire assessment, the punctuality may be weighted 30%, the well-organized attribute may be weighted 30%, and the patience may be weighted 30%. Therefore, adding all weights together generates 100%.

¶ 287 In one embodiment, the database component 1119 includes several tables 1119a-1. An employer table 1119a includes fields such as, but not limited to: employer_id, employer_name, employer_address, employer_role_id, employer_role_name, employer_role_description, attributes_ids, weight_values, and/or the like. A candidate table 1119b includes fields such as, but not limited to: candidate_id, employer_id, candidate_name, test_id, assessment_id, score, employer_role_id, and/or the like. A test table 1119c includes fields such as, but not limited to: test_id, test series_id, test questions, attributes_ids, weight_values, widget_id, template_id, and/or the like. An assessment table 1119d includes fields such as, but not limited to: assessment_id, test_id, asseessment_rules, attributes_ids, weight_values, role_id, and/or the like. A score table 1119e includes fields such as, but not limtied to: user_id, client_id, computation_methods, score, test_id, candidate_id, employer_id, employer_role_id, and/or the like. An attributes table 1119f includes fields such as, but not limited to: attributes_id, attributes_name (e.g., criticle thinking, cognitive competencies, team roles and dynamics, motivational orientation, planning and problem solving, attitudes and beliefs, decision making, and/or the like), test_id, weight_values, and/or the like. A candidate template table 1119g includes fields such as, but not limited to: candidate_id, employer_id, test_id, test series_id, result_answer_id, attributes_id, score, and/or the like. A result_answer table 1119h includes fields such as, but not limited to: test_id, candidate_id, test questions, environment_id, test_answers, and/or the like. An environment table 1119i includes fields such as, but not limited to: candidate_id, employer_id, test_id, assessment_id, environment_id, environment_category, environment_score, and/or the like. A role/occupation table 1119j includes fields such as, but not limited to: role_id, employer_id, role_name, role_description, attributes_id, weights values, salary_info, candidate_id, widget_ids, time constrains, and/or the like. A template table 1119k includes fields such as, but not limited to: template_id, widget_ids, template_type, attributes_ids, weight_values, data, role_id, time constrains, and/or the like. A widget table 11191 includes fields such as, but not limited to: widget_id, template_ids, attribute_ids, weight_values, test_id, and/or the like.

¶ 168 FIG. 4G shows an example interaction of critical thinking skills and means for their evaluation, in measuring the critical thinking attribute in some embodiments of the OPA. In one embodiment, critical thinking is metacognitive process that consists of a number of sub-skills (i.e. analysis, evaluation and inference) that, when used appropriately, increases the chances of producing a logical solution to a problem or a valid conclusion to an argument. The development of CT skills may allow test participants to transcend lower-order, memorisation-based learning strategies to gain a more complex understanding of the information or problems they encounter. "Analysis", "Evaluation" and "Inference" may be the core skills necessary for successful CT, evaluable on five different facts or applications illustrated in FIG. 4G. These are 9 "Hypothesis Testing"; "Verbal Reasoning"; "Argumentation"; "Judging Likelihood and Uncertainty"; and "Problem-Solving". The OPA CT assessment asks short, open-ended questions (that are quantitatively scored), which allow test-takers to demonstrate their ability and mayingness to conduct CT. Test-takers are assessed on the five different applications (i.e. hypothesis testing; verbal reasoning; argumentation; judging likelihood and uncertainty; or problem-solving). In each application, test participants may be presented with a passage of text and the time required to read each of the five passages may be recorded. Six open-ended questions may be used to assess the three core CT skills (i.e. two "Analysis" questions, two "Evaluation" questions and two 18 "Inference" questions) and one open-ended question may assess how well these skills have been employed for each application. When a question appears on the screen it may be accompanied by five blank lines. Test-takers are required to type in their answers on the lines provided. The passage may remain on the screen during the question-answering phase (i.e. over the duration of six questions) and the amount of time required to answer each questions may also be recorded, as may their data regarding characters per minute typed. Responses may be subsequently quantified and assessed for meaning and relevance using a detailed pattern-matching protocol. The assessment consists of 35 overall items. Examples relevant to the OCC Index are given as follows. Note that problem solving performance may be compared against performance in the PS tasks described previously.

h) outputting by the output module the identified career propensity based on cognitive traits (Fig. 3s, 11 
Abstract, The OCCUPATIONAL PERFORMANCE ASSESSMENT APPARATUSES, METHODS AND SYSTEMS (“OPA) transforms candidates occupational test answers and employers occupational goal inputs via OPA test intake, assessment and score components, into candidates occupational assessment outputs. In one embodiment, the OPA provides a computer-delivered technology-driven systems approach for occupational psychological assessment for talent identification, acquisition, management and Support, which adapts to a user's responses to provide an individualized evaluation. The OPA may also be integrated with mobile technology and multi-touch interfaces.
¶ 43 FIG. 1A shows a logic flow diagram illustrating some embodiments of the OPA. In one embodiment, the OPA may first provide initial evaluation of the individual cognitive profiles and overall structure of the organization. The OPA may then determine the assessment of key cognitive domains (alternatively, assessment attributes). The OPA may develop a (optionally predictive) cognitive model of the organization, at the department, role, and/or individual-level. During the recruitment process, the OPA may identify needed capabilities, evaluate potential candidates, and provide decision-making platform for hiring. For talent improvement process, the OPA may evaluate individual progress, satisfaction, and fit, and evaluate department and organizational evaluation of efficiency, and develop individualized professional development strategies. The OPA may provide interactive reports delivered to individuals (within the organization and applying to the organization) and/or to departments. For those individuals leaving the organization, the OPA may provide an exit interview and evaluation. The OPA may also perform continuous modification to the “cognitive model of the organization' to identify return on investment and longitudinal analytics.
¶ 57-58, 68 In one embodiment, the OPA reporting mechanisms allows an HR manager to (1) view aggregate information about all participants who have applied for an open position; (2) compare a target individual against (a) another candidate, (b) a group of candidates, (c) all other candidates, and/or (d) all current employees in a comparable position within the organization; and (3) a detailed report for the individual candidate that highlights specific strengths and weaknesses in graphical and narrative formats.

Greaney teaches cognitive traits but does not specifically teach emotional traits. 

However, Forbes teaches providing by the task module a series of computerized tasks to a subject, wherein the series of computerized tasks are designed to measure a plurality of traits of the subject, the plurality of traits comprising emotional traits (abstract, ¶ 6, 15, 20, 53, 60, 66-69, 78); generating by the model module a model of the subject based on the assessment of the plurality of traits of the subject (¶ 12, 15, 18, 69, 78, 141); outputting by the output module the generated career propensity recommendations to the subject, the recommendation of one or more career paths based on emotional traits of the subject (abstract, ¶ 6, 15, 20, 53, 60, 66-69, 78, teaches emotional traits), 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Greaney to include/perform wherein the assessed trait is an emotional trait, as taught/suggested by Forbes. This known technique is applicable to the system of Greaney as they both share characteristics and capabilities, namely, they are directed to assessing employee traits. One of ordinary skill in the art would have recognized that applying the known technique of Forbes would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Forbes to the teachings of Greaney would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such trait features into similar systems. Further, applying wherein the assessed trait is an emotional trait would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow a hiring employee a more complete picture of the subject in view of the possible career.

Greaney teaches careers but does not specifically teach likelihood of success associated with career path. However, Bramlett teaches each career propensity based on a comparison of the subject to a composite of a plurality of test subjects in each of a plurality of career paths to determine which career path the subject will be able to succeed; the recommendation indicating the subject's likelihood to succeed in the one or more career paths (¶ 36, At 340, the neural network generates a plurality of performance models for each of the plurality of occupations. Each performance model from the plurality of occupations is configured to identify the particular person as a potential top performer in each respective occupation. Of course, if the particular person is not identified as a potential top performer in a particular occupation, then it can be assumed that that person would likely be an average performer or a bottom performer in that occupation. At 345, the neural network nulls out a particular model to determine the effect of the nulling out on other models. For example, the neural network can 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Greaney to include/perform likelihood of success associated with career path, as taught/suggested by Bramlett. This known technique is applicable to the system of Greaney as they both share characteristics and capabilities, namely, they are directed to assessing employee traits. One of ordinary skill in the art would have recognized that applying the known technique of Bramlett would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Bramlett to the teachings of Greaney would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such likelihood features into similar systems. Further, applying likelihood of success associated with career path would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the hiring employee a more complete picture of the subject in view of a successful possible career.

Greaney teaches careers but does not specifically teach how likely the subject will be to succeed in the career path. 
how likely the subject will be to succeed in the career path; the career recommendations indicating the subject's likelihood to succeed in the one or more career path (¶ 6, In general, in a further aspect, the invention features a computer-implemented method that includes: determining score signals representative of scores corresponding to candidates, the scores representing a likelihood of the candidates succeeding in career roles for which the candidates have expressed interest, the scores determined, at least in part, from quantitative assessments of behavioral and personality traits of the candidates; producing an information signal representative of information derived from one or more of the quantitative assessments and scores; and deriving revenue from a third in exchange for transducing the information signal into an observable form for display to the third party. ¶ 18-19, The service enables employers and recruiters acting on behalf of employers to view candidate profiles, filter and/or search the profiles according to the data available in the profiles, and input criteria for evaluating candidates based on the candidates' quantitative assessments. For example, the service determines scores for the candidates based on the employer criteria and quantitative assessments, where a score assigned to a candidate represents the likelihood that the candidate will succeed in a particular career role or position. The service returns a list of the candidates ranked according to their scores, and from the list, an employer can quickly and easily locate the presumably most qualified candidates, and contact them through service. Thus, the candidate recruiting service can provide a broader pool of initial candidates than that obtained using job postings and other conventional recruiting methods and also help employers to narrow down a pool of candidates in an efficient and intelligent manner. ¶ 54, 41, Fig. 2).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Greaney to include/perform likelihood of success associated with career path, as taught/suggested by Novack. This known technique is applicable to the system of Greaney as they both 

Greaney teaches careers but does not specifically teach wherein the performance-based games are selected, by a processor of the computing system, based on a recognition of patterns and intelligent decisions based on received data. 

However, Sung teaches wherein the performance-based games are selected, by a processor of the computing system, based on a recognition of patterns and intelligent decisions based on received data (¶ 31, When such an alert is triggered, the system could be configured to suggest one or more games that could be pushed to a player in order to collect some of those missing game attributes. ¶ 66, Computer system 120 could also be configured to push games to any of the gaming platforms 132, 134, 136, either on demand from a player using a gaming system or from a prospective employer. For example, a player might subscribe to a service that matches a player with a job prospect, and could request games that poll game data that are relevant to certain job types, such as games that are highly relevant to computer programming jobs or games that are highly relevant to accounting jobs. Or a job applicant might interview with a company that wants to know more about the job applicant's skill attributes, and pushes relevant games to the job applicant as part of the job interview process to glean data about the applicant. In some embodiments, computer system 120 allows an employer to define portions of a game to analyze how a player performs. ¶ 72-78, The job assessment engine 260, then analyzes the various skill sets 242, 244, and 246, in light of job profile information collected from job profile module 250 to arrive at one or more assessments of how well a candidate might fit with one or more job openings. That assessment is generally quantified to an employer as job assessment report 262, which is then fed to a human resources module 270, which then displays the job assessment report to an appropriate user to determine the potential of the job candidate to fulfill the job opening. Human resources module 270 could also be functionally coupled to each of game attribute collection module 220, candidate matching engine 230, and job profile module 250, to allow the module to configure at least some of the game attributes, interpretation metrics, and job profiles, respectively. In some embodiments, human resources module 270 is configured to push another game to a player through at least one of the gaming interfaces to collect additional game attribute data. Fig. 2).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Greaney to include/perform wherein the performance-based games are selected, by a processor of the computing system, based on a recognition of patterns and intelligent decisions based on received data, as taught/suggested by Sung. This known technique is applicable to the system of Greaney as they both share characteristics and capabilities, namely, they are directed to candidate and talent identification technologies. One of ordinary skill in the art would have recognized that applying the known technique of Sung would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Sung to the teachings of Greaney would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such game selection features into similar systems. 

The combination of Greaney, Forbes, Bramlett, and Novack teaches generating by the recommendation module career recommendations of career paths based on the plurality of career propensities of the subject (Bramlett, abstract, ¶ 28-30). 

The combination of Greaney teaches outputting, by the output module, the generated career recommendations to the subject, the career recommendations …based on … cognitive traits of the subject (Greaney, Fig. 3s, 11 ¶ 43, 57-58, 68, teaches cognitive traits), Forbes teaches 
outputting, by the output module, the generated career recommendations to the subject, the career recommendations indicating the … career paths based on both emotional and cognitive traits of the subject (Forbes, abstract, ¶ 6, 15, 20, 53, 60, 66-69, 78, teaches emotional traits), Bramlett teaches 
outputting, by the output module, the generated career recommendations to the subject, the career recommendations indicating the subject's likelihood to succeed in the career paths based on cognitive traits of the subject (Bramlett, ¶ 18-20, 22, 35, teaches the likelihood of succeeding based on received information), Novack teaches outputting, by the output module, the generated career recommendations to the subject, the career recommendations indicating the subject's likelihood to succeed in the career paths … (Novak ¶ 6, 54, 41, Fig. 2, teaches the likelihood of succeeding based on received information).



 Regarding claim 3, the combination of Greaney, Forbes, Bramlett, and Novack teaches the limitations of claim 1, Greaney further teaches wherein the career identification system further comprises a plurality of reference models corresponding to a plurality of traits possessed by workers in a plurality careers, and a comparison module, and wherein the method further comprises comparing by the comparison module the model of the subject and the plurality of reference models (¶ 40, ¶ 43, ¶ 56-58,  ¶ 240, ¶ 64-72. 

the combination of Greaney, Forbes, Bramlett, and Novack does not teach a fit score. However, Sung teaches 

wherein the talent identification system further comprises a plurality of reference models corresponding to a plurality of traits possessed by workers in a plurality careers, and a comparison module, and wherein the method further comprises comparing by the comparison module the model of the subject and the plurality of reference models to determine a fit score for the subject in each of the plurality of careers (Fig. 5, ¶ 81-85, 29, 78).  

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to the combination to include/perform a fit score, as taught/suggested by Sung. This known technique is applicable to the system of the combination as they both share characteristics and capabilities, namely, 

Regarding claim 4, the combination of Greaney, Forbes, Bramlett, and Novack teaches the limitations of claim 1, Greaney further teaches wherein the career identification system further comprises a comparison model wherein the method further comprises comparing by the comparison module the model of the subject and a database of test subjects in a plurality of career fields (¶ 40 ¶ 43 
¶ 56-58,  ¶ 240 ¶ 64-72)

the combination of Greaney, Forbes, Bramlett, and Novack does not teach a fit score. However, Sung teaches 

wherein the talent identification system further comprises a comparison model wherein the method further comprises comparing by the comparison module the model of the subject and a database of test subjects in a plurality of career fields to determine a fit score for the subject in each of the plurality of career fields (Fig. 2-5, ¶ 29, 75-85).  



 Regarding claim 5, Greaney teaches a method performed by a computing system having at least one processor and at least one memory (¶ 271, 254, 259, Fig. 11); 

a) providing performance based games designed to measure a plurality of traits of the subject, the plurality of traits comprising cognitive traits (¶ 67-68 With reference to FIG. 3B, in one embodiment, the rules to construct the test may be time based or confidence level based. If the test construction rules are time based 382, the length of the test may be predetermined (e.g., the test takes 20 minutes to finish). The time needed to finish each assessment domain may be equally divided (e.g., if there are 4 assessment domains, each domain may take 5 minutes to finish.) Alternatively, the time needed to finish each assessment domain may be proportionally to the attribute weights, (e.g., if the attribute weights for the 4 domains are 10%, 20%, 30%, and 40%, the time needed to finish each assessment domain questions may be 2 minutes, 4 minutes, 6 minutes, and 8 minutes, respectively.) If the test construction rules are time based 382. The OPA server may determine time constraints for each assessment attribute based on the weights and the test time constraints 383. For each attribute 397, and for each question of the attribute 398, the OPA server may retrieve a test template, and the time constraints for the test 384. The OPA server may further retrieve time needed for each question 385, and retrieve test questions based on time needed for each question, each assessment attribute, and the test 386. The OPA server may determine if another question is needed to satisfy the time constraints 306a. If so, the OPA server may perform the task from 398 again by retrieving a test template 384. If no, the OPA server may determine if another attribute is needed to satisfy the time constraints 306b. If so, the OPA server may perform the task for the next attribute 397 by retrieving a test template for each question 398. If not, the OPA server may further construct the test based on the retrieved template and the test questions 387. The OPA server may continue to item 355 in FIG. 3A. The time constraints may be determined by the OPA server, or provided by the employer and/or the applicant.
¶ 72-79, In one embodiment, the OPA may use attention probe assessment to examine an individual's engagement in an activity and helps to determine natural inclinations and preferences. FIG. 9 shows a block diagram illustrating an example attention probe assessment mechanism in some embodiments of the OPA. For example, prior to starting the assessment, the participant is told to provide a specific response anytime a signal is emitted--e.g., "hit the spacebar when you hear a beep." Participants then engage in a number of different tasks that address various types of work-related activities (e.g., multitasking, computations, reading, etc). The signal (probe) is then delivered on a predetermined basis as the participants engages in the tasks. Longer response times are indicative of the participants being more cognitively engaged (e.g., intrinsically rewarding--or--more challenging) in the target activity.
¶ 97-108 The Continuous Performance Task (CP) is a neuropsychological test which measures a person's sustained attention and impulsivity. A test participant is told that they may see or hear the numbers "1" or "2" and that they are to click the mouse when presented with a visual or auditory "1" and not respond when presented with a "2". In "high demand" test blocks, the ratio of targets to non targets is set to 7:1. This creates a continuous response set such that when the test-taker is suddenly presented with a foil, he or she may find it difficult to inhibit response. Thus, the high demand sections encourages "errors of commission", or impulsivity. A "low demand" block encourages 23 "errors of omission" or inattentiveness because targets are presented infrequently (1:7), and the inattentive test-taker is likely to lose focus and drift off, thus missing the target when it appears. The CPT measures report accuracy and RT. The Continuous Performance Error Detection Task (CPED) is a novel variant of the CP Task above in which low demand is varied in the presence of distractor letters presented at varying probabilities to encourage inattentiveness. Test participants may be presented idiotically with two letter streams presented asynchronously at varying rates of between 5 and 0.5 Hz to one ear after another. They may be asked to respond to the relatively frequent presence of one letter in one stream by depressing one mouse key and to depress a second mouse button to a relatively infrequent target presented to the other ear. The combination of rapid presentation and infrequent presentation of the target may encourage the test participant to favour selection of the more frequent response. If, however, they retrospectively register (detect) their error, they indicate by pressing any computer key. A Working-Memory-Based Go-No Go Task (GNG) is proposed in which, analogous to performance in the CPT test participants are asked to respond by button press to one target letter with one hand and a second target letter with another. This is given certain conditions related to the letter composition of a preceding sequence of letters (presented as a rapid serial auditory stream at 1 Hz). As shown in FIG. 4C, test participants may be asked, for instance to respond to an "X" target with the left hand if preceded by between 1 and 7 letters in the previous stream of 12 letters and a "Y" with the right hand if preceded by a second set of letters. An incongruent sequence requires no response. The task may be made more or less difficult by varying the number of letters (working memory capacity) and co-varying letter sets (presence of distractors on attention and working memory) so for example test participants may be asked to respond if "D" "G" and "U" are presented before "X" which is easier than the set "J" "F" "D" "G" "U". A typical continuous stream might appear as in FIG. 4C, wherein a left hand response is required and then to the second "X" no response is required. The GNG Task measures response accuracy.
¶ 254, 255, 263, 266, Some resources that may be employed in information technology systems include: input and output mechanisms through which data may pass into and out of a computer; memory storage into which data may be saved; and processors by which information may be processed. These information technology systems may be used to collect data for later retrieval, analysis, and manipulation, which may be facilitated through a database program. These information technology systems provide interfaces that allow users to access and operate various system components.
¶ 278, Fig. 2, A user interface component 1117 is a stored program component that is executed by a CPU. The user interface may be a conventional graphic user interface as provided by, with, and/or atop operating systems and/or operating environments such as already discussed. The user interface may allow for the display, execution, interaction, manipulation, and/or operation of program components and/or system facilities through textual and/or graphical facilities. The user interface provides a facility through which users may affect, interact, and/or operate a computer system. A user interface may communicate to and/or with other components in a component collection, including itself, and/or facilities of the like. Most frequently, the user interface communicates with operating systems, other program components, and/or the like. The user interface may contain, communicate, generate, obtain, and/or provide program component, system, user, and/or data communications, requests, and/or responses.
¶ 244, In one embodiment, gamification may be used as a survey for personal or occupational assessment.  For example, a candidate may be asked to play in a car racing game.
¶ 232, 245.

b) measuring input data from the subject to quantify, for each of the plurality of traits exhibited by the subject, interactions of the subject with the performance-based games when the subject individually performs interacts with the performance based games (¶ 79-97 These 5 aspects of cognition may be measured using a variety of tasks and assessments, employing different response measures and the precise tasks and assessments, as well as measures and their validation may be described in subsequent sections. Measures may allow us to derive a Generalized Cognitive Capabilities Index (GCC Index) consisting of normalized values with resolution dependent upon the number of assessments taken for each of the 5 aspects. Normalization may be based upon the score located relative to a derived normal distribution of scores on the task concerned (see validations). This is typically expressed as z and ranges from minus to positive values, where positive values are higher than average performance and negative values are lower than average performance). Raw scores may also be given. A typical GCC Index might look like this (for convenience, assumes means of 0.5 and standard deviations of 0.15 are assumed)
¶ 97-108 The Continuous Performance Task (CP) is a neuropsychological test which measures a person's sustained attention and impulsivity. A test participant is told that they may see or hear the numbers "1" or "2" and that they are to click the mouse when presented with a visual or auditory "1" and not respond when presented with a "2". In "high demand" test blocks, the ratio of targets to non targets is set to 7:1. This creates a continuous response set such that when the test-taker is suddenly presented with a foil, he or she may find it difficult to inhibit response. Thus, the high demand sections encourages "errors of commission", or impulsivity. A "low demand" block encourages 23 "errors of omission" or inattentiveness because targets are presented infrequently (1:7), and the inattentive test-taker is likely to lose focus and drift off, thus missing the target when it appears. The CPT measures report accuracy and RT. The Continuous Performance Error Detection Task (CPED) is a novel variant of the CP Task above in which low demand is varied in the presence of distractor letters presented at varying probabilities to encourage inattentiveness. Test participants may be presented idiotically with two letter streams presented asynchronously at varying rates of between 5 and 0.5 Hz to one ear after another. They may be asked to respond to the relatively frequent presence of one letter in one stream by depressing one mouse key and to depress a second mouse button to a relatively infrequent target presented to the other ear. The combination of rapid presentation and infrequent presentation of the target may encourage the test participant to favour selection of the more frequent response. If, however, they retrospectively register (detect) their error, they indicate by pressing any computer key. A Working-Memory-Based Go-No Go Task (GNG) is proposed in which, analogous to performance in the CPT test participants are asked to respond by button press to one target letter with one hand and a second target letter with another. This is given certain conditions related to the letter composition of a preceding sequence of letters (presented as a rapid serial auditory stream at 1 Hz). As shown in FIG. 4C, test participants may be asked, for instance to respond to an "X" target with the left hand if preceded by between 1 and 7 letters in the previous stream of 12 letters and a "Y" with the right hand if preceded by a second set of letters. An incongruent sequence requires no response. The task may be made more or less difficult by varying the number of letters (working memory capacity) and co-varying letter sets (presence of distractors on attention and working memory) so for example test participants may be asked to respond if "D" "G" and "U" are presented before "X" which is easier than the set "J" "F" "D" "G" "U". A typical continuous stream might appear as in FIG. 4C, wherein a left hand response is required and then to the second "X" no response is required. The GNG Task measures response accuracy.
Fig. 1-4E, 64-72 FIGS. 4D-4E show exemplary tests in measuring the problem solving attribute in some embodiments of the OPA. In one embodiment, problem solving attribute may be a desire to achieve a definite goal from any given current condition that either is (i) not of itself able to achieve that goal; (ii) is not proximal to the goal state; or (iii) needs a non-trivial logic for discovering the unspecified conditions or steps toward the goal (Robertson, 2001). Problem solving is thus the end part of a more general process that includes defining current and goal states and discovering the intervening steps or pathway to goal resolution. In the GCC index 3 aspects of problem solving performance may be measured: "Insight", "Analogy" and "Means-Ends Analysis". Because occupational or professional performance frequently demands strong analytical problem solving skills, detailed analyses of problem solving in situated contexts are proposed--and generally these may take the form of a means for advanced and highly detailed means-end analysis. These tasks may measure success in overall goal completion as well as intermediate goal completion; they may use path analysis as well as task completion times as additional measures. An "troublesome repair" example is given as follows.
¶ 237-238 In one embodiment, the learning attribute refers to acquisition of new knowledge or modification of the existing knowledge. It involves processes of encoding, storage and retrieval of information. Because storage is an essential part of learning and the process of encoding is essential part of memory, learning and memory are intrinsically related. As a result, any test for examining learning and long-term memory are very similar. Learning theories are more concerned about the process of encoding and the conditions surrounding the learning. The content of learning can be information about facts and events in which case learning is classified as declarative learning. When the content of learning includes skills and habits it is classified as procedural learning. In the occupational context both declarative and procedural learning/knowledge plays an important role. Declarative learning/knowledge is measured by such tasks as recall and recognition memory, while procedural information is measured by simple performance tasks, such as mirror reading, and sequence reaction time (RT) tasks, as well as complex tasks, such as artificial grammar learning, complex stimulation tasks, and stimulus covariation.;
¶ 244, In one embodiment, gamification may be used as a survey for personal or occupational assessment.  For example, a candidate may be asked to play in a car racing game.
¶ 232, 245, 278, 254. 255, 263, 266.

c) assessing the plurality of traits of the subject based on the measured input data from the subject to extract at least one measurement for each of the plurality of traits of the subject exhibited by the subject when the subject individually interacts with the performance-based games (¶ 233-236 Entrepreneurial Capacity (EC): relates to a range of personality features, people's skills, preferences, creativity, and risk taking. Entrepreneurial intentions and capacities are positively correlated with scores on the proactive personality scale. Further, cognitive flexibility and creativity appear to be central as they measure people's ability to transform existing knowledge to novel situation. Different occupations call for different levels of entrepreneurial risk taking, however, in most occupations, including the entrepreneurial context, any extreme risk behavior and false assessment of objective risks is most likely to be detrimental for the job at hand. Similarly important is the more or less objective assessment of values and outcomes of decisions (e.g., investments). Based on the above we may use a three-dimensional approach to measure entrepreneurial capabilities, consisting of two cognitive dimensions and one attitudinal-trait dimension. The first measure of entrepreneurial capability may assess people's capabilities of processing probabilities and risks as well as their assessment of objective values and outcomes. People tend to transform objective values into subjective values (losses loom larger than gains, diminishing marginal utility), which often leads to significant errors in decision making. People who are relatively good in processing these objective qualities are likely be better in making entrepreneurial decisions than other people. We may use performance on tasks designed to measure Base Rate Neglect; Conservatism; Exaggerated Expectation and Neglect of Probability (listed in Reasoning and Bias above) combined with a measure of Risk Aversion to index Dimension 1 of Entrepreneurial Capability. People have limitation in assessing objective probabilities and risks as well as objective values and outcomes. With regard to probabilities, people often use mental shortcuts (heuristics) and they tend to neglect base rate information and conditional probabilities. People who are relatively good in processing probabilities and risks are likely to be better in assessing these qualities when making entrepreneurial decisions than other people. A second cognitive dimension important for entrepreneurial decisions is cognitive flexibility and creativity. To Index Dimension 2 of Entrepreneurial capability we may develop entrepreneurial scenarios that capture cognitive flexibility and creativity in decision making (i.e. as derivations of the measures proposed in Critical Thinking and Creativity, described above and below respectively), and may validate these measures against traditional tests of flexibility (e.g., Wisconsin Card Sorting Test) and creativity. Finally, besides these cognitive capacities, we may assess attitudinal qualities and personality differences. Specifically, we may develop scenarios that reflect openness to experiences, appreciation of change in behavior and context, and decision makers' future orientation in the entrepreneurial context. These scenarios may be validated against existing measures that capture these qualities such as openness to new experiences (Big Five), the proactive personality scale, and the scale measuring consideration of future consequences.
¶ 40 In one embodiment, the OPA may provide an integrated system for the entire process of talent identification, acquisition, management and support. For the talent recruitment, the OPA may use social media to reach candidates (e.g., LinkedIn), and prescreen potential candidates with a "quick assessment" to identify strengths and potential fits with job openings. For the talent assessment, the OPA may conduct thorough assessment of the key characteristics that are being sought after, remotely or in-house, and integrate structured interview data into the OPA system metrics. For the talent recruitment decision, the OPA may highlight candidates that demonstrate the abilities and characteristics that would be the best fit with the organization, and provide an online platform where key decision makers can collectively evaluate candidates. For the talent review, the OPA may perform ongoing review using assessment and `real world` data (e.g., Salesforce pipeline data, portfolio performance), and maintain OPA Model to have organic database that can predict future job performance. For the talent exit process, the OPA may collect data during the exit interview to gain insights into why employees are leaving, and use this information to examine the dynamics within the organization.
In one embodiment, gamification may be used as a survey for personal or occupational assessment. For example, a candidate may be asked to play in a car racing game. Depending on how the candidate performs, for example, how soon he finishes the game, how he responses to turns, or other cars, and/or the like, certain characteristics like decision making, response time, self-regulation, about the candidate may be determined, which may be further used in the candidate's overall assessment. The OPA may create an engaging experiences that encourages long-term and frequent usage of the assessment. Incorporation of gaming devices, such as: leveling up, collecting achievements, sharing results, com ¶ 244, In one embodiment, gamification may be used as a survey for personal or occupational assessment.  For example, a candidate may be asked to play in a car racing game.
¶ 232, 245, 278, 254. 255, 263, 266.

d) generating a reference model of the subject based on the assessment of the plurality of traits of the subject (¶ 41-43, In one embodiment, the OPA technology may be used in personal investing, healthcare industry. The OPA may individualize investments based on cognitive profiles. The OPA may be used in medication adherence. The OPA may individualize prescription regimens to include message framing. ¶ 58-59 FIGS. 1C-1E show screenshots of some illustrating reporting user interface in some embodiments of the OPA. With reference to FIG. 1C, a report of an individual applicant may be selected and displayed. The report may list a basic profile of the application, for example, the position name 160, the applicant's name, the picture. It may also include relative documents, for example, the resume, the conver letter, the transcript, and the full assessment report 161. The assessment report may also be viewed directly in the user interface ("UI") 163. The report may also provide an comparison of this selected applicant and all applicants interested in this position 164. In one embodiment, the assessment may be categorized into three assessment domains 168, for example, cognitive factors, career engagement, and social interaction. The report may generate a comparison graph illustrating how this selected applicant 167 is compared to all applicants who have applied to this position 166 in all three assessment domains. A zoom-in graph 169 for each assessment domain and detailed information about the comparison may be viewed, as shown in FIG. 1D. A decision may be given to the selected applicant based on the assessment. A decision may be that scheduling an interview, hold for further discussions, reject the application, and/or the like 162. The assessment may also be viewed in other report formats. For example, with reference to FIG. 1E, an aggregated data may be viewed for each position. The report may show the assessment in each assessment domain for all current employees with the positions in the organization 170, and for all applicants applying for the same positions 171. The report may also allow one to select applicants and compare their assessments 172. ¶ 63-66.

e) identifying by a processor of the computing system a plurality of career propensities of the subject, each career propensity based on a comparison of the reference model of the subject with a database of a plurality of test subjects (¶ 58-59 FIGS. 1C-1E show screenshots of some illustrating reporting user interface in some embodiments of the OPA. With reference to FIG. 1C, a report of an individual applicant may be selected and displayed. The report may list a basic profile of the application, for example, the position name 160, the applicant's name, the picture. It may also include relative documents, for example, the resume, the conver letter, the transcript, and the full assessment report 161. The assessment report may also be viewed directly in the user interface ("UI") 163. The report may also provide an comparison of this selected applicant and all applicants interested in this position 164. In one embodiment, the assessment may be categorized into three assessment domains 168, for example, cognitive factors, career engagement, and social interaction. The report may generate a comparison graph illustrating how this selected applicant 167 is compared to all applicants who have applied to this position 166 in all three assessment domains. A zoom-in graph 169 for each assessment domain and detailed information about the comparison may be viewed, as shown in FIG. 1D. A decision may be given to the selected applicant based on the assessment. A decision may be that scheduling an interview, hold for further discussions, reject the application, and/or the like 162. The assessment may also be viewed in other report formats. For example, with reference to FIG. 1E, an aggregated data may be viewed for each position. The report may show the assessment in each assessment domain for all current employees with the positions in the organization 170, and for all applicants applying for the same positions 171. The report may also allow one to select applicants and compare their assessments 172.
¶ 240-241 In one embodiment, the OPA may collect various environmental indicators from the job candidates as data inputs for the assessment. For example, the OPA may record video of the job candidates when they are taking the employer and/or occupation specific tests, during job interviews, performing a task, and/or the like. In one embodiment, the video may be recorded by the OPA server. In another embodiment, the video may be recorded by the camera on the candidate's mobile phone and uploaded to the OPA server. The OPA server may analyze, for example, the job candidates' facial expressions, body gestures, body movements, eye movements, pulse rate, time it takes to answer a question, the trajectory of a mouse pointer, and/or the like, as indictors to the candidate's occupation performance. For example, if a job candidate moves the mouse very quickly when he answers the test questions compared to the average candidates, it might indicate that this job candidate is a quick decision maker and may be suitable for jobs that requires quick decision making. If there is a lot of eye movement of a job candidate during a job interview, it might indicate that the job candidate is easy to get nervous and may not be suitable for a client-facing task. In one embodiment, the OPA may track the job candidate's career path and use this information to correlate tests with occupation. For example, a few years after the job candidate take the OPA's test, he may work as a sales person. The OPA may correlate the sales occupation with the questions asked in the test, or the test itself, and determine which questions/test have a high correlation with a sales occupation.
To be able to assess the candidate's qualification, the employer server may process the occupation request and generate a candidate assessment request 115. In one embodiment, in addition to a title of the job opening (e.g., sales representative), the candidate assessment request 115 may also include what attributes are needed for this occupation or job opening, and/or how important each attribute is for this occupation or job opening (e.g., attributes weights), specified by the employer. In another embodiment, the candidate assessment request 115 may only provide a title of the job opening, (e.g., sales representative), and does not need to specify which attributes is needed. In yet another embodiment, the candidate assessment request 115 may include a title of the job opening and the assessment attributes, while the attributes weights are not specified. The attributes may include, but not limited to, critical thinking, cognitive competencies, team roles and dynamics, motivational orientation, planning and problem solving, attitudes and beliefs, decision making, and/or the like. The attributes weight may be a percentage representing how important an attribute is among all attributes needed for a job opening. All attributes weights may be added to 100%. For example, if an employer is hiring a librarian, the attributes the employer would like the candidate to possess are analytical reasoning, punctuality, well organized, and patience. The analytical reasoning may be weighted 10% of the entire assessment, the punctuality may be weighted 30%, the well-organized attribute may be weighted 30%, and the patience may be weighted 30%. Therefore, adding all weights together generates 100%.
¶ 287 In one embodiment, the database component 1119 includes several tables 1119a-1. An employer table 1119a includes fields such as, but not limited to: employer_id, employer_name, employer_address, employer_role_id, employer_role_name, employer_role_description, attributes_ids, weight_values, and/or the like. A candidate table 1119b includes fields such as, but not limited to: candidate_id, employer_id, candidate_name, test_id, assessment_id, score, employer_role_id, and/or the like. A test table 1119c includes fields such as, but not limited to: test_id, test series_id, test questions, attributes_ids, weight_values, widget_id, template_id, and/or the like. An assessment table 1119d includes fields such as, but not limited to: assessment_id, test_id, asseessment_rules, attributes_ids, weight_values, role_id, and/or the like. A score table 1119e includes fields such as, but not limtied to: user_id, client_id, computation_methods, score, test_id, candidate_id, employer_id, employer_role_id, and/or the like. An attributes table 1119f includes fields such as, but not limited to: attributes_id, attributes_name (e.g., criticle thinking, cognitive competencies, team roles and dynamics, motivational orientation, planning and problem solving, attitudes and beliefs, decision making, and/or the like), test_id, weight_values, and/or the like. A candidate template table 1119g includes fields such as, but not limited to: candidate_id, employer_id, test_id, test series_id, result_answer_id, attributes_id, score, and/or the like. A result_answer table 1119h includes fields such as, but not limited to: test_id, candidate_id, test questions, environment_id, test_answers, and/or the like. An environment table 1119i includes fields such as, but not limited to: candidate_id, employer_id, test_id, assessment_id, environment_id, environment_category, environment_score, and/or the like. A role/occupation table 1119j includes fields such as, but not limited to: role_id, employer_id, role_name, role_description, attributes_id, weights values, salary_info, candidate_id, widget_ids, time constrains, and/or the like. A template table 1119k includes fields such as, but not limited to: template_id, widget_ids, template_type, attributes_ids, weight_values, data, role_id, time constrains, and/or the like. A widget table 11191 includes fields such as, but not limited to: widget_id, template_ids, attribute_ids, weight_values, test_id, and/or the like.
¶ 40 In one embodiment, the OPA may provide an integrated system for the entire process of talent identification, acquisition, management and support. For the talent recruitment, the OPA may use social media to reach candidates (e.g., LinkedIn), and prescreen potential candidates with a "quick assessment" to identify strengths and potential fits with job openings. For the talent assessment, the OPA may conduct thorough assessment of the key characteristics that are being sought after, remotely or in-house, and integrate structured interview data into the OPA system metrics. For the talent recruitment decision, the OPA may highlight candidates that demonstrate the abilities and characteristics that would be the best fit with the organization, and provide an online platform where key decision makers can collectively evaluate candidates. For the talent review, the OPA may perform ongoing review using assessment and `real world` data (e.g., Salesforce pipeline data, portfolio performance), and maintain OPA Model to have organic database that can predict future job performance. For the talent exit process, the OPA may collect data during the exit interview to gain insights into why employees are leaving, and use this information to examine the dynamics within the organization. ¶ 43 FIG. 1A shows a logic flow diagram illustrating some embodiments of the OPA. In one embodiment, the OPA may first provide initial evaluation of the individual cognitive profiles and overall structure of the organization. The OPA may then determine the assessment of key cognitive domains (alternatively, assessment attributes). The OPA may develop a (optionally predictive) cognitive model of the organization, at the department, role, and/or individual-level. During the recruitment process, the OPA may identify needed capabilities, evaluate potential candidates, and provide decision-making platform for hiring. For talent improvement process, the OPA may evaluate individual progress, satisfaction, and fit, and evaluate department and organizational evaluation of efficiency, and develop individualized professional development strategies. The OPA may provide interactive reports delivered to individuals (within the organization and applying to the organization) and/or to departments. For those individuals leaving the organization, the OPA may provide an exit interview and evaluation. The OPA may also perform continuous modification to the "cognitive model of the organization" to identify return on investment and longitudinal analytics.
¶ 56-58,  In one embodiment, the OPA reporting mechanisms allows an HR manager to (1) view aggregate information about all participants who have applied for an open position; (2) compare a target individual against (a) another candidate, (b) a group of candidates, (c) all other candidates, and/or (d) all current employees in a comparable position within the organization; and (3) a detailed report for the individual candidate that highlights specific strengths and weaknesses in graphical and narrative formats.
¶ 64-72 FIGS. 3A-3B show logic flow diagrams illustrating employer and candidate initiated assessment embodiments of the OPA. In one embodiment, the OPA server may receive an assessment request with or without assessment attributes, attributes weights, and the rules to construct the test 301. The OPA server may determine whether the request is from the employer or from the candidate, i.e., whether or not it is employer specific 305. In one embodiment, if the request is not employer specific, the OPA server may send a general occupation test 310 to the candidate. Upon receiving the answers to the test 315, the OPA server may parse the answers to retrieve candidate's profile information, such as, but not limited to, name, address, education background, experiences, answers to each question in each category, and/or the like. The information may be stored in the OPA database 320. If no further action takes place, the process ends. Upon receiving a query from the employer 330 for recruiting the right applicant(s) for a specific position or generally for the employer, the OPA server may generate an assessment query 335 and query the OPA database and retrieve assessment attributes and weights based on the assessment query 340. The OPA may determine a candidate assessment score, and prepare a assessment report 345. The report may be sent to the employer 380…In one embodiment, the OPA may collect information about the accessibility of specific cognitions that may influence a behavior and decision making. More accessible cognitions are identified through faster response times when answering questions. FIG. 7 shows a block diagram illustrating an example cognitive accessibility assessment mechanism in some embodiments of the OPA. For example, participants are presented with a series of prompts and are asked to respond to each prompt as quickly as possible. Responses can be provided via voice, keyboarding, or forced response paradigms. Prompts are designed to address specific cognitive structures, such as specific motivations, attitudes, preferences, affects, etc. Shorter response times to specific questions/prompts are indicative of more accessible cognitions that have the ability to influence, and possibly bias, an individual's behavior and decision making. Response times to answer the prompts to the two cognitive constructs are compared for each individual (treated as a "within participant" variable). Significantly faster response times indicate more accessible cognitive constructs that are likely to influence the candidate's thoughts, behaviors, and decisions.
¶ 168 FIG. 4G shows an example interaction of critical thinking skills and means for their evaluation, in measuring the critical thinking attribute in some embodiments of the OPA. In one embodiment, critical thinking is metacognitive process that consists of a number of sub-skills (i.e. analysis, evaluation and inference) that, when used appropriately, increases the chances of producing a logical solution to a problem or a valid conclusion to an argument. The development of CT skills may allow test participants to transcend lower-order, memorisation-based learning strategies to gain a more complex understanding of the information or problems they encounter. "Analysis", "Evaluation" and "Inference" may be the core skills necessary for successful CT, evaluable on five different facts or applications illustrated in FIG. 4G. These are 9 "Hypothesis Testing"; "Verbal Reasoning"; "Argumentation"; "Judging Likelihood and Uncertainty"; and "Problem-Solving". The OPA CT assessment asks short, open-ended questions (that are quantitatively scored), which allow test-takers to demonstrate their ability and mayingness to conduct CT. Test-takers are assessed on the five different applications (i.e. hypothesis testing; verbal reasoning; argumentation; judging likelihood and uncertainty; or problem-solving). In each application, test participants may be presented with a passage of text and the time required to read each of the five passages may be recorded. Six open-ended questions may be used to assess the three core CT skills (i.e. two "Analysis" questions, two "Evaluation" questions and two 18 "Inference" questions) and one open-ended question may assess how well these skills have been employed for each application. When a question appears on the screen it may be accompanied by five blank lines. Test-takers are required to type in their answers on the lines provided. The passage may remain on the screen during the question-answering phase (i.e. over the duration of six questions) and the amount of time required to answer each questions may also be recorded, as may their data regarding characters per minute typed. Responses may be subsequently quantified and assessed for meaning and relevance using a detailed pattern-matching protocol. The assessment consists of 35 overall items. Examples relevant to the OCC Index are given as follows. Note that problem solving performance may be compared against performance in the PS tasks described previously.

g) outputting generated career recommendations to the subject, each career recommendation indicating the cognitive traits of the subject (Fig. 3s, 11 Abstract, The OCCUPATIONAL PERFORMANCE ASSESSMENT APPARATUSES, METHODS AND SYSTEMS (“OPA) transforms candidates occupational test answers and employers occupational goal inputs via OPA test intake, assessment and score components, into candidates occupational assessment outputs. In one embodiment, the OPA provides a computer-delivered technology-driven systems approach for occupational psychological assessment for talent identification, acquisition, management and Support, which adapts to a user's responses to provide an individualized evaluation. The OPA may also be integrated with mobile technology and multi-touch interfaces.
¶ 43 FIG. 1A shows a logic flow diagram illustrating some embodiments of the OPA. In one embodiment, the OPA may first provide initial evaluation of the individual cognitive profiles and overall structure of the organization. The OPA may then determine the assessment of key cognitive domains (alternatively, assessment attributes). The OPA may develop a (optionally predictive) cognitive model of the organization, at the department, role, and/or individual-level. During the recruitment process, the OPA may identify needed capabilities, evaluate potential candidates, and provide decision-making platform for hiring. For talent improvement process, the OPA may evaluate individual progress, satisfaction, and fit, and evaluate department and organizational evaluation of efficiency, and develop individualized professional development strategies. The OPA may provide interactive reports delivered to individuals (within the organization and applying to the organization) and/or to departments. For those individuals leaving the organization, the OPA may provide an exit interview and evaluation. The OPA may also perform continuous modification to the “cognitive model of the organization' to identify return on investment and longitudinal analytics.
¶ 57-58, 68 In one embodiment, the OPA reporting mechanisms allows an HR manager to (1) view aggregate information about all participants who have applied for an open position; (2) compare a target individual against (a) another candidate, (b) a group of candidates, (c) all other candidates, and/or (d) all current employees in a comparable position within the organization; and (3) a detailed report for the individual candidate that highlights specific strengths and weaknesses in graphical and narrative formats.

Greaney teaches cognitive traits but does not specifically teach emotional traits. 

However, Forbes teaches providing a series of computerized tasks to a subject, wherein the series of computerized tasks are designed to measure a plurality of traits of the subject, the plurality of traits comprising emotional traits (abstract, ¶ 6, 12-16, 18-20, 53, 60, 61, 66-69, 78, 87); generating a reference model of the subject based on the assessment of the plurality of traits of the subject (¶ 6, 12-16, 18-20, 53, 60, 61, 66-69, 78, 87, 141); outputting by the generated career propensity recommendations to the subject, the recommendation of one or more career paths based on emotional traits of the subject (Forbes, abstract, ¶ 6, 15, 20, 53, 60, 66-69, 78, teaches emotional traits).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Greaney to include/perform wherein the assessed trait is an emotional trait, as taught/suggested 

Greaney teaches careers but does not specifically teach likelihood of success associated with career path. However, Bramlett teaches each career propensity based on a comparison of the subject to a composite of a plurality of test subjects in each of a plurality of career paths to determine which career path the subject will be table to succeed; the recommendation indicating the subject's likelihood to succeed in the one or more career paths (¶ 36, At 340, the neural network generates a plurality of performance models for each of the plurality of occupations. Each performance model from the plurality of occupations is configured to identify the particular person as a potential top performer in each respective occupation. Of course, if the particular person is not identified as a potential top performer in a particular occupation, then it can be assumed that that person would likely be an average performer or a bottom performer in that occupation. At 345, the neural network nulls out a particular model to determine the effect of the nulling out on other models. For example, the neural network can null out one of the behavioral models, such as patience, to see if it has any effect on the other models, the performance model as a whole, or the assessment of the particular person. At 350, the performance traits can include such things as a sales quota, an error rate, a production level, and a level of customer 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Greaney to include/perform likelihood of success associated with career path, as taught/suggested by Bramlett. This known technique is applicable to the system of Greaney as they both share characteristics and capabilities, namely, they are directed to assessing employee traits. One of ordinary skill in the art would have recognized that applying the known technique of Bramlett would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Bramlett to the teachings of Greaney would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such likelihood features into similar systems. Further, applying likelihood of success associated with career path would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the hiring employee a more complete picture of the subject in view of a successful possible career.

Greaney teaches careers but does not specifically teach how likely the subject will be to succeed in the career path. 

However, Novack teaches how likely the subject will be to succeed in the career path; the career recommendations indicating the subject's likelihood to succeed in the one or more career path (¶ 6, In general, in a further aspect, the invention features a computer-implemented method that includes: determining score signals representative of scores corresponding to candidates, the scores representing a likelihood of the candidates succeeding in career roles for which the candidates have expressed interest, the scores determined, at least in part, from quantitative assessments of behavioral and personality traits of the candidates; producing an information signal representative of information derived from one or more of the quantitative assessments and scores; and deriving revenue from a third in exchange for transducing the information signal into an observable form for display to the third party. ¶ 18-19, The service enables employers and recruiters acting on behalf of employers to view candidate profiles, filter and/or search the profiles according to the data available in the profiles, and input criteria for evaluating candidates based on the candidates' quantitative assessments. For example, the service determines scores for the candidates based on the employer criteria and quantitative assessments, where a score assigned to a candidate represents the likelihood that the candidate will succeed in a particular career role or position. The service returns a list of the candidates ranked according to their scores, and from the list, an employer can quickly and easily locate the presumably most qualified candidates, and contact them through service. Thus, the candidate recruiting service can provide a broader pool of initial candidates than that obtained using job postings and other conventional recruiting methods and also help employers to narrow down a pool of candidates in an efficient and intelligent manner. ¶ 54, 41, Fig. 2).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Greaney to include/perform likelihood of success associated with career path, as taught/suggested by Novack. This known technique is applicable to the system of Greaney as they both share characteristics and capabilities, namely, they are directed to enhancing career analysis so as to predict a desired state. One of ordinary skill in the art would have recognized that applying the known 

Greaney teaches careers but does not specifically teach wherein the performance-based games are selected, by a processor of the computing system, non-linearly based on received data. 

However, Sung teaches wherein the performance-based games are selected, by a processor of the computing system, non-linearly based on received data (¶ 31, When such an alert is triggered, the system could be configured to suggest one or more games that could be pushed to a player in order to collect some of those missing game attributes. ¶ 66, Computer system 120 could also be configured to push games to any of the gaming platforms 132, 134, 136, either on demand from a player using a gaming system or from a prospective employer. For example, a player might subscribe to a service that matches a player with a job prospect, and could request games that poll game data that are relevant to certain job types, such as games that are highly relevant to computer programming jobs or games that are highly relevant to accounting jobs. Or a job applicant might interview with a company that wants to know more about the job applicant's skill attributes, and pushes relevant games to the job applicant as part of the job interview process to glean data about the applicant. In some embodiments, computer system 120 allows an employer to define portions of a game to analyze how a player performs. ¶ 72-78, The job assessment engine 260, then analyzes the various skill sets 242, 244, and 246, in light of job profile information collected from job profile module 250 to arrive at one or more assessments of how well a candidate might fit with one or more job openings. That assessment is generally quantified to an employer as job assessment report 262, which is then fed to a human resources module 270, which then displays the job assessment report to an appropriate user to determine the potential of the job candidate to fulfill the job opening. Human resources module 270 could also be functionally coupled to each of game attribute collection module 220, candidate matching engine 230, and job profile module 250, to allow the module to configure at least some of the game attributes, interpretation metrics, and job profiles, respectively. In some embodiments, human resources module 270 is configured to push another game to a player through at least one of the gaming interfaces to collect additional game attribute data. Fig. 2).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Greaney to include/perform wherein the performance-based games are selected, by a processor of the computing system, based on a recognition of patterns and intelligent decisions based on received data, as taught/suggested by Sung. This known technique is applicable to the system of Greaney as they both share characteristics and capabilities, namely, they are directed to candidate and talent identification technologies. One of ordinary skill in the art would have recognized that applying the known technique of Sung would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Sung to the teachings of Greaney would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such game selection features into similar systems. Further, applying wherein the performance-based games are selected, by a processor of the computing system, non-linearly based on received data would have been recognized by those of ordinary skill in the 

The combination of Greaney, Forbes, Bramlett, and Novack teaches generating career recommendations of career paths based on the plurality of career propensities of the subject (Bramlett, abstract, ¶ 28-30). 

The combination of Greaney teaches outputting the generated career recommendations to the subject, the career recommendations …based on … cognitive traits of the subject (Greaney, Fig. 3s, 11 ¶ 43, 57-58, 68, teaches cognitive traits), Forbes teaches outputting the generated career recommendations to the subject, the career recommendations indicating the … career paths based on both emotional and cognitive traits of the subject (Forbes, abstract, ¶ 6, 15, 20, 53, 60, 66-69, 78, teaches emotional traits), Bramlett teaches outputting the generated career recommendations to the subject, the career recommendations indicating the subject's likelihood to succeed in the career paths based on cognitive traits of the subject (Bramlett, ¶ 18-20, 22, 35, teaches the likelihood of succeeding based on received information), Novack teaches outputting the generated career recommendations to the subject, the career recommendations indicating the subject's likelihood to succeed in the career paths … (Novak ¶ 6, 54, 41, Fig. 2, teaches the likelihood of succeeding based on received information).

The combination of Greaney, Forbes, Bramlett, and Novack teaches outputting generated career recommendations to the subject, each career recommendation indicating the subject's likelihood to succeed in a career path based on both emotional and cognitive traits of the subject. 

Regarding claim 9, Greaney teaches wherein at least one of the performance based games has an acceptable level of reliability as determined by a test-retest assessment (¶ 252, In one embodiment, a subset of GCC-Index tests may be used as a social networking application through sites such as Facebook as well as accessible via professional networking sites such as Linkedln, both of which would refer to a dedicated web site. In this way we can acquire a large number of additional participants whose scores can be analyzed for correlations between different measures and against TAT. Using these data and referencing both these data as well as pilot data against datasets presented for each of the tests for which there is a literature, OPA may assess whether or not the OPA tests are reliable and valid instances of the given test and if there are significant performance differences, OPA may revisit test design, redesign and retest in order to standardize the test relative to existing test design, ¶ 244, 232, 245).

Regarding claim 11, Greaney teaches wherein the assessed traits include at least one cognitive trait selected from the group of: processing speed, pattern recognition, continuous attention, ability to avoid distraction, impulsivity, cognitive control, working memory, planning, memory span, sequencing, cognitive flexibility, and learning (¶ 37-38, In one embodiment, the assessment attributes may include many different domains, such as critical thinking, cognitive competencies, team roles and dynamics, motivational orientation, planning and problem solving, attitudes and beliefs, decision making, cognitive biases, executive function, short-term and working memory, reasoning, search and recognition, social cognition, learning, creativity, and/or the like. Each domain may include multiple sub-domains. For example, the problem solving attribute may include creative problem solving, practical problem solving, and analytical problem solving. As a non-limiting example of creative problem solving, creative thinkers often see connections between things and trends that other individuals are less likely to recognize. As a non-limiting example of practical problem solving, practical abilities are concerned with what one achieves with his or her intelligence rather than with one's actual intellectual capacity. As a non-limiting example of analytical problem solving, analytical thinking requires using logic by assessing, being critical, and recognizing important attributes of a situation. ¶ 43 FIG. 1A shows a logic flow diagram illustrating some embodiments of the OPA. In one embodiment, the OPA may first provide initial evaluation of the individual cognitive profiles and overall structure of the organization. The OPA may then determine the assessment of key cognitive domains (alternatively, assessment attributes). The OPA may develop a (optionally predictive) cognitive model of the organization, at the department, role, and/or individual-level. During the recruitment process, the OPA may identify needed capabilities, evaluate potential candidates, and provide decision-making platform for hiring. For talent improvement process, the OPA may evaluate individual progress, satisfaction, and fit, and evaluate department and organizational evaluation of efficiency, and develop individualized professional development strategies. The OPA may provide interactive reports delivered to individuals (within the organization and applying to the organization) and/or to departments. For those individuals leaving the organization, the OPA may provide an exit interview and evaluation. The OPA may also perform continuous modification to the "cognitive model of the organization" to identify return on investment and longitudinal analytics. ¶ 247, In one embodiment, Response Time (RT) as well as mouse trajectory data may be relatively free from bias and can give a clearer picture of performance than can either questionnaires or even tasks for which explicit responses ("did you detect or not detect") are recorded. As with this latter class of tasks--for which signal detection measures are frequently calculated, RT measures may be recorded in task designs closely matching those reported in the literature. Aside from search and recognition in which RT is a primary measure, in all other tasks RT provides a secondary measure of task efficiency in which the speed of task completion or response is important. Generally, RT distributions are stable over 30 measures and this is the number of repetitions to be employed in establishing the reliability of the RT measures for each task. As mentioned above RT can be measured in a variety of memory, problem solving, critical thinking and reasoning tasks and is a simple, theoretically neutral measure of how long it takes to do a task or subgoal of a task. Given that in GCC some of these tasks may be novel or modifications of those found in the literature, while all may be novel in CC it is proposed to establish a basis for reliability and eventual test validity by the construction of generalized performance distributions derived from the performance of 100 test participants for each task. ¶ 168, 166, 97, 222, 223, 101, 229, 95, 251, 104-105, 99, 37, 235, 82, 233).

Regarding claim 12, the combination of Greaney, Forbes, Bramlett, and Novack teaches emotional traits.

the combination of Greaney, Forbes, Bramlett, and Novack does not teach specific emotional traits picked from the selected group. However, Sung teaches 

wherein the plurality of assessed traits is an include at least one emotional trait selected from the group of: trust, altruism, perseverance, risk profile, learning from feedback, learning from mistakes, creativity, tolerance for ambiguity, ability to delay gratification, reward sensitivity, emotional sensitivity, and emotional identification (Fig. 3, ¶ 20, 48).  

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify the combination to include/perform specific emotional traits picked from the selected group, as taught/suggested by Sung. This known technique is applicable to the system of the combination as they both share characteristics and capabilities, namely, they are directed to candidate and talent identification technologies. One of ordinary skill in the art would have recognized that applying the known technique of Sung would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Sung to the teachings of the combination 

Regarding claim 13, the combination of Greaney, Forbes, Bramlett, Novack, and Sung teaches the limitations of claim 1, Greaney teaches one or more performance-based games (¶ 244, 232, 245) but does not teach generating by the model module a reference model for each of the plurality of career fields corresponding to a plurality of traits exhibited by the plurality of participants from each of the plurality of career fields.

However, Bramlett teaches

wherein the method further comprises: providing by the task module the series of computerized tasks to a plurality of participants, wherein the plurality of participants are selected from workers in the plurality of career fields (¶ 17-23); 

measuring by the measurement module a performance value demonstrated by each of the plurality of participants in their performance of the series of computerized tasks (Fig. 6, ¶ 17-23, 27, 28, 33-42);

assessing by the assessment module a plurality of traits for each of the plurality of participants based on the measured performance value to extract measurements of the plurality of traits of the plurality of participants exhibited by the plurality of participants when performing the series of computerized tasks (¶ 17-23, 27, 28, 33-42);

and generating by the model module a reference model for each of the plurality of career fields corresponding to a plurality of traits exhibited by the plurality of participants from each of the plurality of career fields, wherein the reference model for each of the plurality of career fields is compared with the model of the subject in identifying the plurality of career propensities (Fig. 6-9, ¶ 17-23, 27, 28, 33-44). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Greaney to include/perform generating a reference model for each of the plurality of career fields corresponding to a plurality of traits exhibited by the plurality of participants from each of the plurality of career fields, as taught/suggested by Bramlett. This known technique is applicable to the system of Greaney as they both share characteristics and capabilities, namely, they are directed to assessing employee traits. One of ordinary skill in the art would have recognized that applying the known technique of Bramlett would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Bramlett to the teachings of Greaney would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such generating a reference model for each of the plurality of career fields corresponding to a plurality of traits exhibited by the plurality of participants from each of the plurality of career fields into similar systems. Further, applying generating a reference model for each of the plurality of career fields corresponding to a plurality of traits exhibited by the plurality of participants from each of the plurality of career fields would have 

Regarding claim 14, the combination of Greaney, Forbes, Bramlett, Novack, and Sung teaches the limitations of claim 5, Greaney teaches one or more performance-based games (¶ 244, 232, 245) but does not teach generating by the model module a reference model for each of the plurality of career fields corresponding to a plurality of traits exhibited by the plurality of participants from each of the plurality of career fields.

However, Bramlett teaches

providing the series of computerized tasks to a plurality of participants, wherein the plurality of participants are selected from workers in a plurality of career fields (¶ 17-23); 

measuring a performance value demonstrated by each of the plurality of participants in their performance of the series of computerized tasks (Fig. 6, ¶ 17-23, 27, 28, 33-42);

assessing a plurality of traits for each of the plurality of participants based on the measured performance value to extract measurements of the plurality of traits of the plurality of participants exhibited by the plurality of participants when performing the series of computerized tasks (¶ 17-23, 27, 28, 33-42);

and generating a reference model for each of the plurality of career fields corresponding to the plurality of traits exhibited by the plurality of participants from each career field, wherein the reference model for each of the plurality of career fields is compared with the model of the subject in identifying the plurality of career propensities (Fig. 6-9, ¶ 17-23, 27, 28, 33-44). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Greaney to include/perform generating a reference model for each of the plurality of career fields corresponding to the plurality of traits exhibited by the plurality of participants from each career fields, as taught/suggested by Bramlett. This known technique is applicable to the system of Greaney as they both share characteristics and capabilities, namely, they are directed to assessing employee traits. One of ordinary skill in the art would have recognized that applying the known technique of Bramlett would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Bramlett to the teachings of Greaney would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such generating a reference model for each of the plurality of career fields corresponding to the plurality of traits exhibited by the plurality of participants from each career fields into similar systems. Further, applying generating a reference model for each of the plurality of career fields corresponding to the plurality of traits exhibited by the plurality of participants from each career fields would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the hiring employee a more complete picture of the subject in view of a successful possible career.

Regarding claim 15, Greaney teaches wherein the career paths comprise a plurality of specific roles within a company (¶ 47, 64, 287, Fig. 3A). 

Regarding claim 17, Greaney teaches wherein the career paths comprise a plurality of specific roles within a company (¶ 47, 64, 287, Fig. 3A). 

Regarding claim 21, the combination of Greaney, Forbes, Bramlett, Novack, and Sung teach the limitations of claim 5, Greaney further teaches wherein the series of computerized tasks include an analogical reasoning task configured to measure the ability of the subject to discern connections between concepts or events that are seemingly unrelated (¶ 163-166, Table 2). 

Regarding claim 22, the combination of Greaney, Forbes, Bramlett, Novack, and Sung teach the limitations of claim 5, Greaney further teaches wherein the series of computerized tasks include a choice task configured to measure risk-taking inclinations of the subject (¶ 38, 39, 233, 234, 243).

Regarding claim 23, Greaney teaches at least one processor, at least one memory (¶ 258-261); 

a module configured to provide performance-based games designed to measure a plurality of traits of the subject, the plurality of traits comprising cognitive traits (¶ 67-68 With reference to FIG. 3B, in one embodiment, the rules to construct the test may be time based or confidence level based. If the test construction rules are time based 382, the length of the test may be predetermined (e.g., the test takes 20 minutes to finish). The time needed to finish each assessment domain may be equally divided (e.g., if there are 4 assessment domains, each domain may take 5 minutes to finish.) Alternatively, the time needed to finish each assessment domain may be proportionally to the attribute weights, (e.g., if the attribute weights for the 4 domains are 10%, 20%, 30%, and 40%, the time needed to finish each assessment domain questions may be 2 minutes, 4 minutes, 6 minutes, and 8 minutes, respectively.) If the test construction rules are time based 382. The OPA server may determine time constraints for each assessment attribute based on the weights and the test time constraints 383. For each attribute 397, and for each question of the attribute 398, the OPA server may retrieve a test template, and the time constraints for the test 384. The OPA server may further retrieve time needed for each question 385, and retrieve test questions based on time needed for each question, each assessment attribute, and the test 386. The OPA server may determine if another question is needed to satisfy the time constraints 306a. If so, the OPA server may perform the task from 398 again by retrieving a test template 384. If no, the OPA server may determine if another attribute is needed to satisfy the time constraints 306b. If so, the OPA server may perform the task for the next attribute 397 by retrieving a test template for each question 398. If not, the OPA server may further construct the test based on the retrieved template and the test questions 387. The OPA server may continue to item 355 in FIG. 3A. The time constraints may be determined by the OPA server, or provided by the employer and/or the applicant.
¶ 72-79, In one embodiment, the OPA may use attention probe assessment to examine an individual's engagement in an activity and helps to determine natural inclinations and preferences. FIG. 9 shows a block diagram illustrating an example attention probe assessment mechanism in some embodiments of the OPA. For example, prior to starting the assessment, the participant is told to provide a specific response anytime a signal is emitted--e.g., "hit the spacebar when you hear a beep." Participants then engage in a number of different tasks that address various types of work-related activities (e.g., multitasking, computations, reading, etc). The signal (probe) is then delivered on a predetermined basis as the participants engages in the tasks. Longer response times are indicative of the participants being more cognitively engaged (e.g., intrinsically rewarding--or--more challenging) in the target activity.
¶ 97-108 The Continuous Performance Task (CP) is a neuropsychological test which measures a person's sustained attention and impulsivity. A test participant is told that they may see or hear the numbers "1" or "2" and that they are to click the mouse when presented with a visual or auditory "1" and not respond when presented with a "2". In "high demand" test blocks, the ratio of targets to non targets is set to 7:1. This creates a continuous response set such that when the test-taker is suddenly presented with a foil, he or she may find it difficult to inhibit response. Thus, the high demand sections encourages "errors of commission", or impulsivity. A "low demand" block encourages 23 "errors of omission" or inattentiveness because targets are presented infrequently (1:7), and the inattentive test-taker is likely to lose focus and drift off, thus missing the target when it appears. The CPT measures report accuracy and RT. The Continuous Performance Error Detection Task (CPED) is a novel variant of the CP Task above in which low demand is varied in the presence of distractor letters presented at varying probabilities to encourage inattentiveness. Test participants may be presented idiotically with two letter streams presented asynchronously at varying rates of between 5 and 0.5 Hz to one ear after another. They may be asked to respond to the relatively frequent presence of one letter in one stream by depressing one mouse key and to depress a second mouse button to a relatively infrequent target presented to the other ear. The combination of rapid presentation and infrequent presentation of the target may encourage the test participant to favour selection of the more frequent response. If, however, they retrospectively register (detect) their error, they indicate by pressing any computer key. A Working-Memory-Based Go-No Go Task (GNG) is proposed in which, analogous to performance in the CPT test participants are asked to respond by button press to one target letter with one hand and a second target letter with another. This is given certain conditions related to the letter composition of a preceding sequence of letters (presented as a rapid serial auditory stream at 1 Hz). As shown in FIG. 4C, test participants may be asked, for instance to respond to an "X" target with the left hand if preceded by between 1 and 7 letters in the previous stream of 12 letters and a "Y" with the right hand if preceded by a second set of letters. An incongruent sequence requires no response. The task may be made more or less difficult by varying the number of letters (working memory capacity) and co-varying letter sets (presence of distractors on attention and working memory) so for example test participants may be asked to respond if "D" "G" and "U" are presented before "X" which is easier than the set "J" "F" "D" "G" "U". A typical continuous stream might appear as in FIG. 4C, wherein a left hand response is required and then to the second "X" no response is required. The GNG Task measures response accuracy.
¶ 244, In one embodiment, gamification may be used as a survey for personal or occupational assessment.  For example, a candidate may be asked to play in a car racing game.
¶ 232, 245, 278, 254. 255, 263, 266.)

a module configured to measure input data from the subject to quantify, for each of the plurality of taints exhibited by the subject, interactions of the subject when the subject individually interacts with the performance based games (¶ 79-97 These 5 aspects of cognition may be measured using a variety of tasks and assessments, employing different response measures and the precise tasks and assessments, as well as measures and their validation may be described in subsequent sections. Measures may allow us to derive a Generalized Cognitive Capabilities Index (GCC Index) consisting of normalized values with resolution dependent upon the number of assessments taken for each of the 5 aspects. Normalization may be based upon the score located relative to a derived normal distribution of scores on the task concerned (see validations). This is typically expressed as z and ranges from minus to positive values, where positive values are higher than average performance and negative values are lower than average performance). Raw scores may also be given. A typical GCC Index might look like this (for convenience, assumes means of 0.5 and standard deviations of 0.15 are assumed)
¶ 97-108 The Continuous Performance Task (CP) is a neuropsychological test which measures a person's sustained attention and impulsivity. A test participant is told that they may see or hear the numbers "1" or "2" and that they are to click the mouse when presented with a visual or auditory "1" and not respond when presented with a "2". In "high demand" test blocks, the ratio of targets to non targets is set to 7:1. This creates a continuous response set such that when the test-taker is suddenly presented with a foil, he or she may find it difficult to inhibit response. Thus, the high demand sections encourages "errors of commission", or impulsivity. A "low demand" block encourages 23 "errors of omission" or inattentiveness because targets are presented infrequently (1:7), and the inattentive test-taker is likely to lose focus and drift off, thus missing the target when it appears. The CPT measures report accuracy and RT. The Continuous Performance Error Detection Task (CPED) is a novel variant of the CP Task above in which low demand is varied in the presence of distractor letters presented at varying probabilities to encourage inattentiveness. Test participants may be presented idiotically with two letter streams presented asynchronously at varying rates of between 5 and 0.5 Hz to one ear after another. They may be asked to respond to the relatively frequent presence of one letter in one stream by depressing one mouse key and to depress a second mouse button to a relatively infrequent target presented to the other ear. The combination of rapid presentation and infrequent presentation of the target may encourage the test participant to favour selection of the more frequent response. If, however, they retrospectively register (detect) their error, they indicate by pressing any computer key. A Working-Memory-Based Go-No Go Task (GNG) is proposed in which, analogous to performance in the CPT test participants are asked to respond by button press to one target letter with one hand and a second target letter with another. This is given certain conditions related to the letter composition of a preceding sequence of letters (presented as a rapid serial auditory stream at 1 Hz). As shown in FIG. 4C, test participants may be asked, for instance to respond to an "X" target with the left hand if preceded by between 1 and 7 letters in the previous stream of 12 letters and a "Y" with the right hand if preceded by a second set of letters. An incongruent sequence requires no response. The task may be made more or less difficult by varying the number of letters (working memory capacity) and co-varying letter sets (presence of distractors on attention and working memory) so for example test participants may be asked to respond if "D" "G" and "U" are presented before "X" which is easier than the set "J" "F" "D" "G" "U". A typical continuous stream might appear as in FIG. 4C, wherein a left hand response is required and then to the second "X" no response is required. The GNG Task measures response accuracy.
Fig. 1-4E, 64-72 FIGS. 4D-4E show exemplary tests in measuring the problem solving attribute in some embodiments of the OPA. In one embodiment, problem solving attribute may be a desire to achieve a definite goal from any given current condition that either is (i) not of itself able to achieve that goal; (ii) is not proximal to the goal state; or (iii) needs a non-trivial logic for discovering the unspecified conditions or steps toward the goal (Robertson, 2001). Problem solving is thus the end part of a more general process that includes defining current and goal states and discovering the intervening steps or pathway to goal resolution. In the GCC index 3 aspects of problem solving performance may be measured: "Insight", "Analogy" and "Means-Ends Analysis". Because occupational or professional performance frequently demands strong analytical problem solving skills, detailed analyses of problem solving in situated contexts are proposed--and generally these may take the form of a means for advanced and highly detailed means-end analysis. These tasks may measure success in overall goal completion as well as intermediate goal completion; they may use path analysis as well as task completion times as additional measures. An "troublesome repair" example is given as follows.
¶ 237-238 In one embodiment, the learning attribute refers to acquisition of new knowledge or modification of the existing knowledge. It involves processes of encoding, storage and retrieval of information. Because storage is an essential part of learning and the process of encoding is essential part of memory, learning and memory are intrinsically related. As a result, any test for examining learning and long-term memory are very similar. Learning theories are more concerned about the process of encoding and the conditions surrounding the learning. The content of learning can be information about facts and events in which case learning is classified as declarative learning. When the content of learning includes skills and habits it is classified as procedural learning. In the occupational context both declarative and procedural learning/knowledge plays an important role. Declarative learning/knowledge is measured by such tasks as recall and recognition memory, while procedural information is measured by simple performance tasks, such as mirror reading, and sequence reaction time (RT) tasks, as well as complex tasks, such as artificial grammar learning, complex stimulation tasks, and stimulus covariation.;
¶ 244, In one embodiment, gamification may be used as a survey for personal or occupational assessment.  For example, a candidate may be asked to play in a car racing game.
¶ 232, 245, 278, 254. 255, 263, 266.

a module configured to assess the plurality of traits of the subject based on the measured input data from the subject to extract at least one measurement for each of the plurality of traits of the subject exhibited by the subject when the subject interacts with the performance based games (¶ 233-236 Entrepreneurial Capacity (EC): relates to a range of personality features, people's skills, preferences, creativity, and risk taking. Entrepreneurial intentions and capacities are positively correlated with scores on the proactive personality scale. Further, cognitive flexibility and creativity appear to be central as they measure people's ability to transform existing knowledge to novel situation. Different occupations call for different levels of entrepreneurial risk taking, however, in most occupations, including the entrepreneurial context, any extreme risk behavior and false assessment of objective risks is most likely to be detrimental for the job at hand. Similarly important is the more or less objective assessment of values and outcomes of decisions (e.g., investments). Based on the above we may use a three-dimensional approach to measure entrepreneurial capabilities, consisting of two cognitive dimensions and one attitudinal-trait dimension. The first measure of entrepreneurial capability may assess people's capabilities of processing probabilities and risks as well as their assessment of objective values and outcomes. People tend to transform objective values into subjective values (losses loom larger than gains, diminishing marginal utility), which often leads to significant errors in decision making. People who are relatively good in processing these objective qualities are likely be better in making entrepreneurial decisions than other people. We may use performance on tasks designed to measure Base Rate Neglect; Conservatism; Exaggerated Expectation and Neglect of Probability (listed in Reasoning and Bias above) combined with a measure of Risk Aversion to index Dimension 1 of Entrepreneurial Capability. People have limitation in assessing objective probabilities and risks as well as objective values and outcomes. With regard to probabilities, people often use mental shortcuts (heuristics) and they tend to neglect base rate information and conditional probabilities. People who are relatively good in processing probabilities and risks are likely to be better in assessing these qualities when making entrepreneurial decisions than other people. A second cognitive dimension important for entrepreneurial decisions is cognitive flexibility and creativity. To Index Dimension 2 of Entrepreneurial capability we may develop entrepreneurial scenarios that capture cognitive flexibility and creativity in decision making (i.e. as derivations of the measures proposed in Critical Thinking and Creativity, described above and below respectively), and may validate these measures against traditional tests of flexibility (e.g., Wisconsin Card Sorting Test) and creativity. Finally, besides these cognitive capacities, we may assess attitudinal qualities and personality differences. Specifically, we may develop scenarios that reflect openness to experiences, appreciation of change in behavior and context, and decision makers' future orientation in the entrepreneurial context. These scenarios may be validated against existing measures that capture these qualities such as openness to new experiences (Big Five), the proactive personality scale, and the scale measuring consideration of future consequences.
¶ 40 In one embodiment, the OPA may provide an integrated system for the entire process of talent identification, acquisition, management and support. For the talent recruitment, the OPA may use social media to reach candidates (e.g., LinkedIn), and prescreen potential candidates with a "quick assessment" to identify strengths and potential fits with job openings. For the talent assessment, the OPA may conduct thorough assessment of the key characteristics that are being sought after, remotely or in-house, and integrate structured interview data into the OPA system metrics. For the talent recruitment decision, the OPA may highlight candidates that demonstrate the abilities and characteristics that would be the best fit with the organization, and provide an online platform where key decision makers can collectively evaluate candidates. For the talent review, the OPA may perform ongoing review using assessment and `real world` data (e.g., Salesforce pipeline data, portfolio performance), and maintain OPA Model to have organic database that can predict future job performance. For the talent exit process, the OPA may collect data during the exit interview to gain insights into why employees are leaving, and use this information to examine the dynamics within the organization.
¶ 244 In one embodiment, gamification may be used as a survey for personal or occupational assessment. For example, a candidate may be asked to play in a car racing game. Depending on how the candidate performs, for example, how soon he finishes the game, how he responses to turns, or other cars, and/or the like, certain characteristics like decision making, response time, self-regulation, about the candidate may be determined, which may be further used in the candidate's overall assessment. The OPA may create an engaging experiences that encourages long-term and frequent usage of the assessment. Incorporation of gaming devices, such as: leveling up, collecting achievements, sharing results, com 
¶ 244, In one embodiment, gamification may be used as a survey for personal or occupational assessment.  For example, a candidate may be asked to play in a car racing game.
¶ 232, 245, 278, 254. 255, 263, 266.

a module configured to generate a reference model of the subject based on the assessment of the plurality of traits of the subject (¶ 41-43, In one embodiment, the OPA technology may be used in personal investing, healthcare industry. The OPA may individualize investments based on cognitive profiles. The OPA may be used in medication adherence. The OPA may individualize prescription regimens to include message framing. ¶ 58-59 FIGS. 1C-1E show screenshots of some illustrating reporting user interface in some embodiments of the OPA. With reference to FIG. 1C, a report of an individual applicant may be selected and displayed. The report may list a basic profile of the application, for example, the position name 160, the applicant's name, the picture. It may also include relative documents, for example, the resume, the conver letter, the transcript, and the full assessment report 161. The assessment report may also be viewed directly in the user interface ("UI") 163. The report may also provide an comparison of this selected applicant and all applicants interested in this position 164. In one embodiment, the assessment may be categorized into three assessment domains 168, for example, cognitive factors, career engagement, and social interaction. The report may generate a comparison graph illustrating how this selected applicant 167 is compared to all applicants who have applied to this position 166 in all three assessment domains. A zoom-in graph 169 for each assessment domain and detailed information about the comparison may be viewed, as shown in FIG. 1D. A decision may be given to the selected applicant based on the assessment. A decision may be that scheduling an interview, hold for further discussions, reject the application, and/or the like 162. The assessment may also be viewed in other report formats. For example, with reference to FIG. 1E, an aggregated data may be viewed for each position. The report may show the assessment in each assessment domain for all current employees with the positions in the organization 170, and for all applicants applying for the same positions 171. The report may also allow one to select applicants and compare their assessments 172. ¶ 63-66.

a module configured to output career recommendations of career paths generated based on a plurality of career propensities of the subject to the subject, each career recommendation indicating cognitive traits of the subject, wherein each of the modules comprises computer-executable instructions stored in the at least one memory for execution by the computing system (¶ 258-261, Fig. 3s, 11 Abstract, The OCCUPATIONAL PERFORMANCE ASSESSMENT APPARATUSES, METHODS AND SYSTEMS (“OPA) transforms candidates occupational test answers and employers occupational goal inputs via OPA test intake, assessment and score components, into candidates occupational assessment outputs. In one embodiment, the OPA provides a computer-delivered technology-driven systems approach for occupational psychological assessment for talent identification, acquisition, management and Support, which adapts to a user's responses to provide an individualized evaluation. The OPA may also be integrated with mobile technology and multi-touch interfaces.
¶ 43 FIG. 1A shows a logic flow diagram illustrating some embodiments of the OPA. In one embodiment, the OPA may first provide initial evaluation of the individual cognitive profiles and overall structure of the organization. The OPA may then determine the assessment of key cognitive domains (alternatively, assessment attributes). The OPA may develop a (optionally predictive) cognitive model of the organization, at the department, role, and/or individual-level. During the recruitment process, the OPA may identify needed capabilities, evaluate potential candidates, and provide decision-making platform for hiring. For talent improvement process, the OPA may evaluate individual progress, satisfaction, and fit, and evaluate department and organizational evaluation of efficiency, and develop individualized professional development strategies. The OPA may provide interactive reports delivered to individuals (within the organization and applying to the organization) and/or to departments. For those individuals leaving the organization, the OPA may provide an exit interview and evaluation. The OPA may also perform continuous modification to the “cognitive model of the organization' to identify return on investment and longitudinal analytics.
¶ 57-58, 68 In one embodiment, the OPA reporting mechanisms allows an HR manager to (1) view aggregate information about all participants who have applied for an open position; (2) compare a target individual against (a) another candidate, (b) a group of candidates, (c) all other candidates, and/or (d) all current employees in a comparable position within the organization; and (3) a detailed report for the individual candidate that highlights specific strengths and weaknesses in graphical and narrative formats.
FIGS. 1C-1E show screenshots of some illustrating reporting user interface in some embodiments of the OPA. With reference to FIG. 1C, a report of an individual applicant may be selected and displayed. The report may list a basic profile of the application, for example, the position name 160, the applicant's name, the picture. It may also include relative documents, for example, the resume, the conver letter, the transcript, and the full assessment report 161. The assessment report may also be viewed directly in the user interface ("UI") 163. The report may also provide an comparison of this selected applicant and all applicants interested in this position 164. In one embodiment, the assessment may be categorized into three assessment domains 168, for example, cognitive factors, career engagement, and social interaction. The report may generate a comparison graph illustrating how this selected applicant 167 is compared to all applicants who have applied to this position 166 in all three assessment domains. A zoom-in graph 169 for each assessment domain and detailed information about the comparison may be viewed, as shown in FIG. 1D. A decision may be given to the selected applicant based on the assessment. A decision may be that scheduling an interview, hold for further discussions, reject the application, and/or the like 162. The assessment may also be viewed in other report formats. For example, with reference to FIG. 1E, an aggregated data may be viewed for each position. The report may show the assessment in each assessment domain for all current employees with the positions in the organization 170, and for all applicants applying for the same positions 171. The report may also allow one to select applicants and compare their assessments 172.
¶ 240-241 In one embodiment, the OPA may collect various environmental indicators from the job candidates as data inputs for the assessment. For example, the OPA may record video of the job candidates when they are taking the employer and/or occupation specific tests, during job interviews, performing a task, and/or the like. In one embodiment, the video may be recorded by the OPA server. In another embodiment, the video may be recorded by the camera on the candidate's mobile phone and uploaded to the OPA server. The OPA server may analyze, for example, the job candidates' facial expressions, body gestures, body movements, eye movements, pulse rate, time it takes to answer a question, the trajectory of a mouse pointer, and/or the like, as indictors to the candidate's occupation performance. For example, if a job candidate moves the mouse very quickly when he answers the test questions compared to the average candidates, it might indicate that this job candidate is a quick decision maker and may be suitable for jobs that requires quick decision making. If there is a lot of eye movement of a job candidate during a job interview, it might indicate that the job candidate is easy to get nervous and may not be suitable for a client-facing task. In one embodiment, the OPA may track the job candidate's career path and use this information to correlate tests with occupation. For example, a few years after the job candidate take the OPA's test, he may work as a sales person. The OPA may correlate the sales occupation with the questions asked in the test, or the test itself, and determine which questions/test have a high correlation with a sales occupation.
¶ 47, 51, 52 To be able to assess the candidate's qualification, the employer server may process the occupation request and generate a candidate assessment request 115. In one embodiment, in addition to a title of the job opening (e.g., sales representative), the candidate assessment request 115 may also include what attributes are needed for this occupation or job opening, and/or how important each attribute is for this occupation or job opening (e.g., attributes weights), specified by the employer. In another embodiment, the candidate assessment request 115 may only provide a title of the job opening, (e.g., sales representative), and does not need to specify which attributes is needed. In yet another embodiment, the candidate assessment request 115 may include a title of the job opening and the assessment attributes, while the attributes weights are not specified. The attributes may include, but not limited to, critical thinking, cognitive competencies, team roles and dynamics, motivational orientation, planning and problem solving, attitudes and beliefs, decision making, and/or the like. The attributes weight may be a percentage representing how important an attribute is among all attributes needed for a job opening. All attributes weights may be added to 100%. For example, if an employer is hiring a librarian, the attributes the employer would like the candidate to possess are analytical reasoning, punctuality, well organized, and patience. The analytical reasoning may be weighted 10% of the entire assessment, the punctuality may be weighted 30%, the well-organized attribute may be weighted 30%, and the patience may be weighted 30%. Therefore, adding all weights together generates 100%.
¶ 287 In one embodiment, the database component 1119 includes several tables 1119a-1. An employer table 1119a includes fields such as, but not limited to: employer_id, employer_name, employer_address, employer_role_id, employer_role_name, employer_role_description, attributes_ids, weight_values, and/or the like. A candidate table 1119b includes fields such as, but not limited to: candidate_id, employer_id, candidate_name, test_id, assessment_id, score, employer_role_id, and/or the like. A test table 1119c includes fields such as, but not limited to: test_id, test series_id, test questions, attributes_ids, weight_values, widget_id, template_id, and/or the like. An assessment table 1119d includes fields such as, but not limited to: assessment_id, test_id, asseessment_rules, attributes_ids, weight_values, role_id, and/or the like. A score table 1119e includes fields such as, but not limtied to: user_id, client_id, computation_methods, score, test_id, candidate_id, employer_id, employer_role_id, and/or the like. An attributes table 1119f includes fields such as, but not limited to: attributes_id, attributes_name (e.g., criticle thinking, cognitive competencies, team roles and dynamics, motivational orientation, planning and problem solving, attitudes and beliefs, decision making, and/or the like), test_id, weight_values, and/or the like. A candidate template table 1119g includes fields such as, but not limited to: candidate_id, employer_id, test_id, test series_id, result_answer_id, attributes_id, score, and/or the like. A result_answer table 1119h includes fields such as, but not limited to: test_id, candidate_id, test questions, environment_id, test_answers, and/or the like. An environment table 1119i includes fields such as, but not limited to: candidate_id, employer_id, test_id, assessment_id, environment_id, environment_category, environment_score, and/or the like. A role/occupation table 1119j includes fields such as, but not limited to: role_id, employer_id, role_name, role_description, attributes_id, weights values, salary_info, candidate_id, widget_ids, time constrains, and/or the like. A template table 1119k includes fields such as, but not limited to: template_id, widget_ids, template_type, attributes_ids, weight_values, data, role_id, time constrains, and/or the like. A widget table 11191 includes fields such as, but not limited to: widget_id, template_ids, attribute_ids, weight_values, test_id, and/or the like.
¶ 40, ¶ 43, ¶ 56-58, ¶ 64-72, ¶ 168.

Greaney teaches cognitive traits but does not specifically teach emotional traits. 

However, Forbes teaches performance of a series of computerized tasks by a subject, wherein the series of computerized tasks are designed to measure a plurality of traits of the subject, the plurality of traits comprising emotional traits (abstract, ¶ 6, 12-16, 18-20, 53, 60, 61, 66-69, 78, 87); generating a reference model of the subject based on the assessment of the plurality of traits of the subject (¶ 6, 12-16, 18-20, 53, 60, 61, 66-69, 78, 87, 141); output career recommendations of career paths generated based on a plurality of career propensities of the subject to the subject, each career recommendation indicating a career path based on emotional traits of the subject (Forbes, abstract, ¶ 6, 15, 20, 53, 60, 66-69, 78, teaches emotional traits).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Greaney to include/perform wherein the assessed trait is an emotional trait, as taught/suggested by Forbes. This known technique is applicable to the system of Greaney as they both share characteristics and capabilities, namely, they are directed to assessing employee traits. One of ordinary skill in the art would have recognized that applying the known technique of Forbes would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the 

Greaney teaches careers but does not specifically teach likelihood of success associated with career path. However, Bramlett teaches each career recommendation indicating the subject's likelihood to succeed in a career path (¶ 36, At 340, the neural network generates a plurality of performance models for each of the plurality of occupations. Each performance model from the plurality of occupations is configured to identify the particular person as a potential top performer in each respective occupation. Of course, if the particular person is not identified as a potential top performer in a particular occupation, then it can be assumed that that person would likely be an average performer or a bottom performer in that occupation. At 345, the neural network nulls out a particular model to determine the effect of the nulling out on other models. For example, the neural network can null out one of the behavioral models, such as patience, to see if it has any effect on the other models, the performance model as a whole, or the assessment of the particular person. At 350, the performance traits can include such things as a sales quota, an error rate, a production level, and a level of customer complaints. At 355, and as noted above, the personal traits can include such aspects as cognitive traits, behavioral traits, and interest traits, and at 357, the personal, and more particularly the behavioral traits, can include such things as energy level, assertiveness, sociability, manageability, attitude, decisiveness, accommodations, independence, and objective judgment. ¶ 18-20, 22, 23, 27, 28, 30, 35, Fig. 2-7). 



Greaney teaches careers but does not specifically teach how likely the subject will be to succeed in the career path. 

However, Novack teaches each career recommendation indicating the subject's likelihood to succeed in a career path (¶ 6, In general, in a further aspect, the invention features a computer-implemented method that includes: determining score signals representative of scores corresponding to candidates, the scores representing a likelihood of the candidates succeeding in career roles for which the candidates have expressed interest, the scores determined, at least in part, from quantitative assessments of behavioral and personality traits of the candidates; producing an information signal representative of information derived from one or more of the quantitative assessments and scores; and deriving revenue from a third in exchange for transducing the information signal into an observable form for display to the third party. ¶ 18-19, The service enables employers and recruiters acting on behalf of employers to view candidate profiles, filter and/or search the profiles according to the data available in the profiles, and input criteria for evaluating candidates based on the candidates' quantitative assessments. For example, the service determines scores for the candidates based on the employer criteria and quantitative assessments, where a score assigned to a candidate represents the likelihood that the candidate will succeed in a particular career role or position. The service returns a list of the candidates ranked according to their scores, and from the list, an employer can quickly and easily locate the presumably most qualified candidates, and contact them through service. Thus, the candidate recruiting service can provide a broader pool of initial candidates than that obtained using job postings and other conventional recruiting methods and also help employers to narrow down a pool of candidates in an efficient and intelligent manner. ¶ 54, 41, Fig. 2).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Greaney to include/perform likelihood of success associated with career path, as taught/suggested by Novack. This known technique is applicable to the system of Greaney as they both share characteristics and capabilities, namely, they are directed to enhancing career analysis so as to predict a desired state. One of ordinary skill in the art would have recognized that applying the known technique of Novack would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Novack to the teachings of Greaney would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such likelihood features into similar systems. Further, applying likelihood of success associated with career path would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the hiring employee a more complete picture of the subject in view of a successful possible career.

The combination of Greaney teaches a module configured to output career recommendations of career paths generated based on a plurality of career propensities of the subject to the subject, each career recommendation indicating the career path based on both emotional traits of the subject, wherein each of the modules comprises computer-executable instructions stored in the at least one memory for execution by the computing system (Greaney, Fig. 3s, 11 ¶ 43, 57-58, 68, teaches cognitive traits, ¶ 258-261), Forbes teaches a module configured to output career recommendations of career paths generated based on a plurality of career propensities of the subject to the subject, each career recommendation indicating a career path based cognitive traits of the subject, wherein each of the modules comprises computer-executable instructions stored in the at least one memory for execution by the computing system (Forbes, abstract, ¶ 6, 17, 107, 15, 20, 53, 60, 66-69, 78, teaches emotional traits), Bramlett teaches outputting the generated career recommendations to the subject, the career recommendations indicating the subject's likelihood to succeed in the career paths based on cognitive traits of the subject wherein each of the modules comprises computer-executable instructions stored in the at least one memory for execution by the computing system (Bramlett, ¶ 18-20, 22, 35, 57, 58, teaches the likelihood of succeeding based on received information), Novack teaches outputting the generated career recommendations to the subject, the career recommendations indicating the subject's likelihood to succeed in the career paths … (Novak ¶ 6, 54, 41, Fig. 2, teaches the likelihood of succeeding based on received information). The combination of Greaney, Forbes, Bramlett, and Novack teaches a module configured to output career recommendations of career paths generated based on a plurality of career propensities of the subject to the subject, each career recommendation indicating the subject's likelihood to succeed in a career path based on both emotional and cognitive traits of the subject, wherein each of the modules comprises computer-executable instructions stored in the at least one memory for execution by the computing system. 


Regarding claim 25, the combination of Greaney, Forbes, Bramlett, and Novack teaches careers but does not specifically teach wherein the performance- based games are selected, by a processor of the computing system, non-linearly based on a recognition of patterns and intelligent decisions based on received data.

However, Sung teaches wherein the performance- based games are selected, by a processor of the computing system, non-linearly based on a recognition of patterns and intelligent decisions based on received data (¶ 31, When such an alert is triggered, the system could be configured to suggest one or more games that could be pushed to a player in order to collect some of those missing game attributes. ¶ 66, Computer system 120 could also be configured to push games to any of the gaming platforms 132, 134, 136, either on demand from a player using a gaming system or from a prospective employer. For example, a player might subscribe to a service that matches a player with a job prospect, and could request games that poll game data that are relevant to certain job types, such as games that are highly relevant to computer programming jobs or games that are highly relevant to accounting jobs. Or a job applicant might interview with a company that wants to know more about the job applicant's skill attributes, and pushes relevant games to the job applicant as part of the job interview process to glean data about the applicant. In some embodiments, computer system 120 allows an employer to define portions of a game to analyze how a player performs. ¶ 72-78, The job assessment engine 260, then analyzes the various skill sets 242, 244, and 246, in light of job profile information collected from job profile module 250 to arrive at one or more assessments of how well a candidate might fit with one or more job openings. That assessment is generally quantified to an employer as job assessment report 262, which is then fed to a human resources module 270, which then displays the job assessment report to an appropriate user to determine the potential of the job candidate to fulfill the job opening. Human resources module 270 could also be functionally coupled to each of game attribute collection module 220, candidate matching engine 230, and job profile module 250, to allow the module to configure at least some of the game attributes, interpretation metrics, and job profiles, respectively. In some embodiments, human resources module 270 is configured to push another game to a player through at least one of the gaming interfaces to collect additional game attribute data. Fig. 2).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Greaney to include/perform wherein the performance-based games are selected, by a processor of the computing system, based on a recognition of patterns and intelligent decisions based on received data, as taught/suggested by Sung. This known technique is applicable to the system of Greaney as they both share characteristics and capabilities, namely, they are directed to candidate and talent identification technologies. One of ordinary skill in the art would have recognized that applying the known technique of Sung would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Sung to the teachings of Greaney would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such game selection features into similar systems. Further, applying wherein the performance- based games are selected, by a processor of the computing system, non-linearly based on a recognition of patterns and intelligent decisions based on received data. would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the system the ability to correctly test the individual in view of appropriate characteristics for the job. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greaney (US 20140214709 A1) in view of Forbes (US 20110020778 A1) in view of Bramlett et al. (US 20140279635 A1) in view of Novack (US 20090299993 A1) in view of Sung et al. (20140330734 A1), in further view of Heidi Oniszczuk “RELIABILITY AND VALIDITY OF CAREER ASSESSMENT INSTRUMENTATION”, published February 2010 (referred to hereinafter as ‘Oniszczuk’).

Regarding claim 10, Greaney teaches a test-retest assessment, the combination of Greaney, Forbes, Bramlett, Novack, and Sung does not specifically teach a split-half reliability assessment. 

However, Oniszczuk teaches wherein the computerized task has an acceptable level of reliability as determined by a split-half reliability assessment (pg. iii, 4, 7, Test- retest reliability was the most popular means of assessing reliability, but split half reliability measures were also used. Many kinds of validity were assessed. They include, content validity, concurrent validity, construct validity, criterion validity, and predictive validity. Checks reliability of a test in one day. One person is given a test, then the researcher splits the test in two halves - usually odd and even numbered items. The scores are then measured for consistency). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify the combination to include/perform wherein the assessed trait is an emotional trait, as taught/suggested by Oniszczuk. This known technique is applicable to the system of the combination as they both share characteristics and capabilities, namely, they are directed to assessing employee traits. One of ordinary skill in the art would have recognized that applying the known technique of Oniszczuk would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Oniszczuk to the teachings of the combination would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such assessment features into . 

Claim 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greaney (US 20140214709 A1) in view of Forbes (US 20110020778 A1) in view of Bramlett et al. (US 20140279635 A1) in view of Novack (US 20090299993 A1) in view of Sung et al. (20140330734 A1) in further view of Savitsky et al. (US 20050114203 A1).

Regarding claim 16, the combination of Greaney, Forbes, Bramlett, and Novack teaches a plurality of career paths.

the combination of Greaney, Forbes, Bramlett, and Novack does not specifically teach wherein the plurality of career paths comprise a plurality of career paths in different career fields. However, Savitsky teaches 

wherein the plurality of career paths comprise a plurality of career paths in different career fields (Fig. 2-7, ¶ 28, 31, 32, 43, 65, 3-9).  

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify the combination to include/perform wherein the plurality of career paths comprise a plurality of career paths in different career fields, as taught/suggested by Savitsky. This known technique is applicable to the system of the combination as they both share characteristics and capabilities, namely, 

Regarding claim 18, the combination of Greaney, Forbes, Bramlett, and Novack teaches a plurality of career paths.

the combination of Greaney, Forbes, Bramlett, and Novack does not specifically teach wherein the plurality of career paths comprise a plurality of career paths in different career fields. However, Savitsky teaches 

wherein the plurality of career paths comprise a plurality of career paths in different career fields (Fig. 2-7, ¶ 28, 31, 32, 43, 65, 3-9).  

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Greaney to include/perform wherein the plurality of career paths comprise a plurality of career paths in different career fields, as taught/suggested by Savitsky. This known technique is applicable to the system of Greaney as they both share characteristics and capabilities, namely, they are directed to . 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greaney (US 20140214709 A1) in view of Forbes (US 20110020778 A1) in view of Bramlett et al. (US 20140279635 A1) in view of Novack (US 20090299993 A1) in view of Sung et al. (20140330734 A1) in further view of Goldman (US 20130216986 A1).

Regarding claim 20, the combination of Greaney, Forbes, Bramlett, Novack, and Sung teaches the limitations of claim 5.

Goldman teaches further teaches for each of a plurality of numbers of performance-based games completed by subjects, for each of a plurality of intervals, storing an indication of how many subjects completed at least the number of the performance-based games completed by subjects during the interval. (¶ 44-45, 5-6, 52-53, 67, 70, 73-76, Fig. 1-3, Table 1).

. 

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greaney (US 20140214709 A1) in view of Forbes (US 20110020778 A1) in view of Bramlett et al. (US 20140279635 A1) in view of Novack (US 20090299993 A1) in view of Sung (US 20140330734) in further view of official notice as evidenced by John Bedingfield “Project Manager Personality as a Factor for Success”, published 3-13-2008 (cited as reference 1-U; referred to hereinafter as ‘Bedingfield’) as further evidenced by Nicole Pillar “GAME-BASED LEARNING AND INTELLIGENCE ANALYSIS: IDENTIFYING IDEAL GAME TYPES FOR TEACHING AND TRAINING CORE COMPETENCIES”, published April 2013 (cited as reference 1-V; referred to hereinafter as ‘Pillar’).

Regarding claim 24, Greaney teaches wherein the assessed traits include at least one cognitive traits include processing speed ¶ 247, continuous attention ¶ 95, 97, 101, 223, ability to avoid distraction ¶ 99, 101, 223-225, impulsivity ¶ 97, cognitive control ¶ 95, working memory ¶ 37, 75, 95, 101, 251, planning ¶ 37, 47, 95, 232, memory span ¶ 102, 104, sequencing ¶ 237, cognitive flexibility ¶ 95, 233, 235, learning (¶ 37, 82, 105, 237) (¶ 37-38, In one embodiment, the assessment attributes may include many different domains, such as critical thinking, cognitive competencies, team roles and dynamics, motivational orientation, planning and problem solving, attitudes and beliefs, decision making, cognitive biases, executive function, short-term and working memory, reasoning, search and recognition, social cognition, learning, creativity, and/or the like. Each domain may include multiple sub-domains. For example, the problem solving attribute may include creative problem solving, practical problem solving, and analytical problem solving. As a non-limiting example of creative problem solving, creative thinkers often see connections between things and trends that other individuals are less likely to recognize. As a non-limiting example of practical problem solving, practical abilities are concerned with what one achieves with his or her intelligence rather than with one's actual intellectual capacity. As a non-limiting example of analytical problem solving, analytical thinking requires using logic by assessing, being critical, and recognizing important attributes of a situation. ¶ 43 FIG. 1A shows a logic flow diagram illustrating some embodiments of the OPA. In one embodiment, the OPA may first provide initial evaluation of the individual cognitive profiles and overall structure of the organization. The OPA may then determine the assessment of key cognitive domains (alternatively, assessment attributes). The OPA may develop a (optionally predictive) cognitive model of the organization, at the department, role, and/or individual-level. During the recruitment process, the OPA may identify needed capabilities, evaluate potential candidates, and provide decision-making platform for hiring. For talent improvement process, the OPA may evaluate individual progress, satisfaction, and fit, and evaluate department and organizational evaluation of efficiency, and develop individualized professional development strategies. The OPA may provide interactive reports delivered to individuals (within the organization and applying to the organization) and/or to departments. For those individuals leaving the organization, the OPA may provide an exit interview and evaluation. The OPA may also perform continuous modification to the 

the combination of Greaney, Forbes, Bramlett, and Novack teaches emotional traits.
Greaney does not teach all the specific emotional traits picked from the selected group. However, Forbes teaches
wherein the plurality of assessed traits is an include at least one emotional trait selected from the group of: learning from feedback (¶ 63, 66), emotional sensitivity (¶ 20, 37, 38, 53, 67, 92, 100).  



The combination of Greaney, Forbes, Bramlett, and Novack does not teach all the specific emotional traits picked from the selected group. However, Sung teaches 
wherein the plurality of assessed traits is an include at least one emotional trait selected from the group of: risk profile (Fig. 3, ¶ 20, 48, 30, 23), learning from mistakes (¶ 22, 53), creativity (Fig. 3, ¶ 20, 48), emotional sensitivity (pg. 20, 48).  

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Greaney to include/perform specific emotional traits picked from the selected group, as taught/suggested by Sung. This known technique is applicable to the system of Greaney as they both share characteristics and capabilities, namely, they are directed to candidate and talent identification technologies. One of ordinary skill in the art would have recognized that applying the known technique 

The combination of Greaney, Forbes, Bramlett, and Novack does not teach all the specific emotional traits picked from the selected group. However, Official Notice is taken further evidenced by Bedingfield teaches 
wherein the plurality of assessed traits is an include at least one emotional trait selected from the group of: trust (pg. 23, 25, 79), altruism (pg. 23, 79, 25), perseverance (pg. 21, 41), tolerance for ambiguity (pg. 4, 23, 24, 28, 28, 41, 53), ability to delay gratification (pg. 24), and emotional identification (pg. 25, 30, 42, 56, 65, 77, 79, 80). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Greaney to include/perform specific emotional traits picked from the selected group, as taught/suggested by Bedingfield. This known technique is applicable to the system of Greaney as they both share characteristics and capabilities, namely, they are directed to candidate and talent identification technologies. One of ordinary skill in the art would have recognized that applying the known technique of Bedingfield would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Bedingfield to the teachings of Greaney would have yielded predictable results because the level of ordinary skill in the art 

The combination of Greaney, Forbes, Bramlett, and Novack does not teach all the specific emotional traits picked from the selected group. However, Official Notice is taken and further evidenced by Pillar teaches 
wherein the plurality of assessed traits is an include at least one cognitive and emotional trait selected from the group of:  pattern recognition (pg. 48, 52, 53, 60-63, 76, 78-80), learning from feedback (pg. 21-22, 30, 31, 34, 41, 42, 85), reward sensitivity (pg. 22, 28, 43, 102, 110).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Greaney to include/perform specific cognitive and emotional traits picked from the selected group, as taught/suggested by Pillar. This known technique is applicable to the system of Greaney as they both share characteristics and capabilities, namely, they are directed to candidate and talent identification technologies. One of ordinary skill in the art would have recognized that applying the known technique of Pillar would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Pillar to the teachings of Greaney would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such cognitive and emotional trait features into similar systems. Further, applying specific cognitive and emotional traits picked from the selected group would have been recognized by those of ordinary skill in the art as resulting in an improved system that 

Other pertinent pieces of prior art include Fan et al. (US 20030220811 A1) which discloses enhancing career analysis so as to predict a desired state and  Jurney et al. (US 20120226623 A1) which discloses presenting a user of a career explorer application with customized career path options and other career-related information.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363.  The examiner can normally be reached on Monday, Wednesday 7am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683